EXHIBIT 10.14D

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

SOMATULINE®

LICENSE AND COLLABORATION AGREEMENT

THIS SOMATULINE® LICENSE AND COLLABORATION AGREEMENT (the “Agreement”), is
entered into as of the Effective Date (defined below) by and between SCRAS, a
company incorporated under the laws of France with offices at 42 rue du Docteur
Blanche, 75016 Paris, France (“SCRAS”) and Beaufour Ipsen Pharma, a company
incorporated under the laws of France with offices at 24 rue Erlanger, 75016
Paris, France (“BIP”) (SCRAS and BIP acting jointly being together referred to
as “Licensors”), and Tercica, Inc. a company incorporated under the laws of
Delaware with offices at 2000 Sierra Point Parkway, Suite 400, Brisbane, CA
94005, United States of America (“Licensee”). BIP, SCRAS, either individually or
acting jointly as Licensors on the one hand, and Licensee, on the other hand,
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties”.

Whereas, Licensors are engaged in the business of developing and marketing of
pharmaceutical products; and

Whereas, BIP, as of the Execution Date has obtained regulatory approval for, and
is marketing the Initial Product (as defined below) under the tradename
Somatuline Autogel® in the European Union and is currently conducting additional
research and development activities with respect to obtaining regulatory
approval for the Licensed Product in the United States (the “Licensor On-going
Development” as further defined below); and

Whereas, Licensors are seeking a partner for the development and, following
regulatory approval, distribution of the Licensed Product in the Territory (as
defined below); and

Whereas, Licensee has the marketing and sales force in the Territory to enable
it to effectively market the Licensed Product in the Territory; and

Whereas, Licensee and an Affiliate of BIP, on the Execution Date, also are
entering into that certain Stock Purchase and Master Transaction Agreement, and
will enter into pursuant thereto such other agreements, including the Voting
Agreement, Registration Rights Agreement, Investor Rights Agreement, Convertible
Note Agreement, and related transaction documents, including the issuance of a
Warrant to purchase shares of Common Stock of Licensee (collectively, the
“Equity Transaction Documents”); and

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1



--------------------------------------------------------------------------------

Whereas, Licensee and BIP, on the Effective Date, are also entering into that
certain Increlex License and Collaboration Agreement pursuant to which, among
other things, Licensee will exclusively license to BIP, Licensee’s product
Increlex™, for sale by BIP in all countries of the world, excluding the United
States, Canada, Japan and certain other countries (the “Increlex Agreement”).

THE PARTIES DO HEREBY AGREE AS FOLLOWS:

 

1. DEFINITIONS AND INTERPRETATION

1.1 “18-Month Rolling Order Forecast” has the meaning set forth in Section 6.7.1
of this Agreement.

1.2 “Affiliate” means, in respect of any Person (i.e. any individual or any
corporation, limited liability company, partnership, trust, association or other
entity of any kind, a Person that is directly or indirectly controlling,
controlled by, or under common control with such first-mentioned Person or any
of its Subsidiaries, and for the sole purpose of this paragraph, the term
“control” (including the terms “controlled by” and “under common control with”)
means having, directly or indirectly, the power to direct or cause the direction
of the management and policies of a Person, whether through ownership of voting
securities or by contract or otherwise. As used in this Section 1.2,
“Subsidiary” means any corporation or other organization, whether incorporated
or unincorporated, of which (i) at least fifty percent (50%) of the securities
(or other interests having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization) is directly or indirectly
owned or controlled by the relevant Person or (ii) the relevant Person (or any
other subsidiary of the relevant Person) is a general partner.

1.3 “Agreement” shall have the meaning set forth in the preamble.

1.4 “Binding Order” has the meaning set forth in Section 6.7.2 of this
Agreement.

1.5 “BLA” means a Biologics License Application (as defined in Title 21 of the
United States Code of Federal Regulations, Section 600 et seq, as amended from
time to time), or such application’s foreign equivalent, filed pursuant to the
requirements of a Regulatory Authority for Marketing Authorization of a Licensed
Product.

1.6 “Calendar Quarter” means the respective period of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

1.7 “Calendar Year” means the respective period of twelve (12) consecutive
months commencing on January 1 and ending on December 31.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

2



--------------------------------------------------------------------------------

1.8 “Combination Product” shall mean a pharmaceutical formulation or product for
use in the Field that contains somatostatin or any somatostatin analog, which
somatostatin analogs include, but are not limited to, lanreotide, and any other
active ingredient.

1.9 “Commercialization Plan” shall mean the most recent version of any given
three (3) Calendar Year rolling plan as from First Commercial Sale until
termination or expiration of the Agreement (the first Calendar Year being for
the purpose of this clause, the period starting from the date of the First
Commercial Sale in the country until December 31 of the same year), with respect
to the promotion, sales plan and budget for each Licensed Product in each
country of the Territory including in particular: (a) the Promotional Efforts
planned for such three Calendar Years and (b) the Sales Forecast anticipated for
such three Calendar Years. Such Commercialization Plan shall also include
provisions for the manufacturing, supply and distribution planning of Licensed
Products for sale in the Territory.

1.10 “Commercial Sale” means the sale of Licensed Products whether by Licensee
or Licensee’s Affiliates or Sub-licensees to a third party and shall exclude
(i) any transfer of Licensed Product by Licensee to its Affiliates or
Sub-licensees and (ii) any distribution of Licensed Product for use in
Development activities or as Samples.

1.11 “Confidential Information” has the meaning set forth in Section 10.1 of
this Agreement.

1.12 “Control” with the correlative meaning “Controlled by” means, with respect
to intellectual property, possession of the right to grant a license or
sublicense as provided for herein without violating (a) any law or governmental
regulation applicable to such license or sublicense or (b) the terms of any
agreement or other arrangement with any third party that exists as of the
Effective Date, or if such right is acquired after the Effective Date, as of the
date a Party first gained possession of such right.

1.13 “Cover” and with correlative meaning “Covered” shall mean with respect to
Patent Rights, that such Patent Rights claim the composition of matter, method
of making or any use of such Licensed Product.

1.14 “current Good Manufacturing Practices” or “cGMP” shall mean the
requirements found in the legislation, regulation and administrative provisions
for methods to be used in, and the facilities or controls to be used for, the
manufacturing, processing, packing and/or holding of a drug to assure that such
drug meets the requirements as to the safety and has the identity and strength
and meets the quality characteristics that it purports or is represented to
possess, all of which as defined by the competent authorities of each country of
the Territory where and at the time Licensee sells the Licensed Products in each
such country and by the competent authorities of the country where any
manufacturing or testing operation is conducted.

1.15 “Delivery Point” shall have the meaning ascribed to it in Section 6.4 of
this Agreement.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

3



--------------------------------------------------------------------------------

1.16 “Developing Party” shall mean a Party Developing solely a Product
Improvement, a Combination Product or an Other Product under a Subsequent
Development Plan as set forth in Section 4.4.4 (i) of this Agreement.

1.17 “Development” and with correlative meaning “Develop” and “Developing” means
all activities related to preclinical testing, toxicological, pharmacokinetic,
metabolic, or clinical aspects of the Licensed Product (or where applicable an
Other Product), process development, stability studies, formulation development,
clinical studies regulatory affairs, and other development activities for the
Licensed Product (or where applicable an Other Product).

1.18 “Development Costs” shall mean costs incurred jointly by the Parties under
the Initial Development Plan or Joint Subsequent Development Plan or solely by a
Developing Party under a Subsequent Development Plan as determined in accordance
with Section 4.4.2 of this Agreement.

1.19 “Development Plan” shall mean either the Initial Development Plan or any
Subsequent Development Plan.

1.20 “Diligent Efforts” shall mean the efforts consistent with the exercise of
prudent scientific and business judgment, consistent with the effort applied to
other pharmaceutical products of similar potential and market size by the Party
in question (or, if the Party in question has no other pharmaceutical product of
similar potential and market size, by other similarly sized pharmaceutical
companies that do).

1.21 “Dominating Patent” means with respect to a given country in the Territory,
an unexpired patent of a third party which has not been finally invalidated by a
court or other governmental agency of competent jurisdiction and which would be
infringed by the use, manufacture, sale or import of the Licensed Product in
such country under this Agreement.

1.22 “Effective Date” shall mean the date of the First Closing.

1.23 “EMEA” means the European Medicine Agency, a decentralized body of the
European Union.

1.24 “Excluded Indications” shall mean the use of somatostatin or any
somatostatin analog, which somatostatin analogs include, but are not limited to,
lanreotide, as a therapeutic or potential therapeutic for any opthalmic
indications.

1.25 “Execution Date” shall mean July 18, 2006, the date of execution of the
Purchase Agreement.

1.26 “Field” means all uses in humans and all in vitro uses excluding the
Excluded Indications.

1.27 “First Closing” shall have the meaning ascribed to it in the Purchase
Agreement.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

4



--------------------------------------------------------------------------------

1.28 “First Commercial Sale” means the first Commercial Sale in the relevant
countries of the Territory, as evidenced by the first payment received by
Licensee, its Affiliates or Sub-licensees in connection with this Commercial
Sale on a country-by-country basis.

1.29 “FTE” shall mean full time equivalent of, and is equal to the amount of
work one full time employee would accomplish during any one year period.

1.30 “IND” means an investigational new drug application as defined under US law
and foreign equivalents.

1.31 “Indication” means the prevention, therapeutic treatment, or diagnosis of
any particular human disease or, disorder or condition, but shall not include
the Excluded Indications.

1.32 “Initial Development Plan” means the plan for the conduct of specified
Development activities with regards to the Initial Product, or Product
Improvements or Combination Products as agreed between the Parties pursuant to
Section 4.3.1 of this Agreement for the purpose of obtaining initial Marketing
Authorization or Marketing Authorization for label expansion for such Licensed
Product, which shall exclude any Licensors On-going Development.

1.33 “Initial Product” means that certain pharmaceutical formulation for use in
the Field containing lanreotide and as of the Execution Date marketed by
Licensors or their Affiliates in any country in the European Union under the
tradename Somatuline® Autogel®, the specifications of which, as of the Execution
Date are attached as Schedule 2 to this Agreement, which specifications may be
amended from time to time by the written agreement of the Parties.

1.34 “JFC” shall mean the joint finance committee as defined in Section 3.2 of
this Agreement.

1.35 “Joint Know-How” shall mean any and all Know-How owned jointly by BIP and
Licensee pursuant to Section 8.3.

1.36 “Joint Patents” shall mean any and all Patent Rights owned jointly by SCRAS
and Licensee pursuant to Section 8.3.

1.37 “Joint Patent Committee” shall mean the committee defined in Section 8.3.

1.38 “Joint Subsequent Development Plan” shall mean a Subsequent Development
Plan conducted and funded jointly by the Parties in accordance with
Section 4.4.3 of this Agreement.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

5



--------------------------------------------------------------------------------

1.39 “JSC” shall mean the joint steering committee as defined in Section 3.1 of
this Agreement.

1.40 “Know-How” means all non public proprietary information, trade secrets,
techniques and data of a Party (including Confidential Information as defined in
Section 10.1) including, but not limited to, discoveries, formulae, materials,
practices, methods, knowledge, know-how, processes, experience, test data
(including pharmacological, toxicological and clinical information and test
data), analytical and quality control data, marketing, pricing, distribution,
cost and sales data or descriptions and any and all submissions to Regulatory
Authorities with respect to Licensed Products, and preclinical and clinical
data, assays and associated materials, and protocols and procedures and
documentation associated with the foregoing.

1.41 “Licensed Know-How” shall mean Know-How owned or Controlled by BIP that is
reasonably necessary for the characterization, optimization, assaying,
Development, import, offer for sale, use or sale of somatostatin or any
somatostatin analog, which somatostatin analogs include, but are not limited to,
lanreotide, or any Licensed Product in the Field including without limitation
all Know-How resulting from Licensors On-going Development.

1.42 “Licensed Patent Rights” shall mean all Patent Rights owned or Controlled
by SCRAS in the Territory which Cover the Licensed Product, but excluding
Licensor Related Patent Rights except and to the extent agreed by the Licensor
and Licensee pursuant to Section 2.6,. As at the Execution Date, Licensed Patent
Rights include all Patent Rights listed in Schedule 1 of this Agreement.

1.43 “Licensed Product” means, as the context requires, the Initial Product, and
any Product Improvements and/or any Combination Products that accrue from the
Initial Development Plan and/or Joint Subsequent Development Plans, and/or any
Subsequent Development Plan as to which the Opt-in Party (as that term is
defined in Section 4.4.4(ii)(F)(a) below) has exercised its rights to Opt-In (as
that term is described in Section 4.4.4(ii)(F)(a) below) pursuant to
Section 4.4.4(ii)F.

1.44 “Licensed Trademarks” shall mean the trademarks listed in Schedule 3.

1.45 “Licensee Allocation” shall have the meaning ascribed to it in
Section 4.4.3.

1.46 “Licensee Group” means Licensee and its Affiliates.

1.47 “Licensee Independent Patent Rights” shall have the meaning set forth in
Section 2.4.2 of this Agreement.

1.48 “Licensee Related Patent Rights” means, any Patent Rights owned or
Controlled by Licensee which Cover a Licensed Product other than the Initial
Product in the Licensor Territory and either (i) are acquired by or licensed to
Licensee from a third party and as to which Licensee would owe such third party
royalties or other payments

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

6



--------------------------------------------------------------------------------

for the license to such Patent Rights in the Licensor Territory based on
Licensee’s (or Licensor’s) use and exploitation of such Patent Rights; or
(ii) do not cover inventions made in the conduct of the Development or a
Development Plan under this Agreement, which such inventions are solely or
jointly owned by Licensee as provided in Section 8.3.

1.49 “Licensors Allocation” shall have the meaning ascribed to it in
Section 4.4.3.

1.50 “Licensors IP Rights” means any and all Licensed Patent Rights and Licensed
Know-How.

1.51 “Licensors On-going Development” shall mean those clinical, non-clinical
studies and regulatory activities anywhere including in the Territory either
(a) ongoing as of the Execution Date and set forth in Schedule 11 hereto or
(b) that either (i) are required for securing Marketing Authorization for the
Initial Product for the Target Label in the Territory, or (ii) the conduct of
which is a condition upon which such Marketing Authorization has been granted by
a Regulatory Authority in the Territory. Licensors On-going Development
activities are carried out and funded solely by Licensors.

1.52 “Licensors Related Patent Rights” means, any Patent Rights owned or
Controlled by Licensors that are other than those listed on Schedule 1, but
which Cover any Licensed Product other than the Initial Product, and either
(i) are acquired by or licensed to Licensors from a third party and as to which
Licensors would owe such third party royalties or other payments for the license
to such Patent Rights in the Territory based on Licensors’ (or Licensee’s) use
and exploitation of such Patent Rights or (ii) do not cover inventions made in
the conduct of the Development or a Development Plan under this Agreement, which
inventions are solely or jointly owned by Licensors as provided in Section 8.3.

1.53 “Licensors Territory” means all countries in the world, excluding the
United States of America and Canada, its territories and possessions.

1.54 “Market Competition” means with respect to a given country of the
Territory, the written notification to Licensors by Licensee that the sale in a
given country of the Territory of one or more products containing lanreotide by
one ore more third parties that are not Sub-licensees of Licensee has achieved
greater than twenty five percent (25%) Market Share. For purposes of this
Section 1.54, “Market Share” shall mean the percentage market share in value for
the product or products in question containing lanreotide, such percentage to be
established by measuring a full Calendar Quarter of reported prescription data
for the applicable product(s) and any competing products (including Licensed
Products) sold in the relevant country of the Territory. If the Parties are
unable to mutually agree on the Market Share of a given product or products
based on such prescription data, the Parties shall submit the issue to a
mutually-agreeable third party market research firm having expertise in
pharmaceutical sales in the relevant country of the Territory (the “Research
Firm”). The Research Firm shall be instructed to provide an independent
assessment of the Market Share for purposes of determining

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

7



--------------------------------------------------------------------------------

Market Competition hereunder. Licensee shall bear all costs associated with the
services of the Research Firm; provided that in the event that the Research Firm
establishes that the Market Share is twenty five percent (25%) or higher for a
particular Indication, Licensors shall reimburse Licensee for the full cost of
the Research Firm’s services for such assessment.

1.55 “Marketing Authorizations” means the regulatory authorizations required to
sell the Licensed Product in the Territory on a country-by country basis

1.56 “Milestone Event” means the occurrence of either of the two Approval
Milestone events set forth in 7.1.2(i) upon which or upon the determination of
which the Approval Milestones Payments set forth in Section 7.1.2(i) paid by
Licensee.

1.57 “Net Sales” means the consolidated gross amount recognized as sold for any
particular period using GAAP (i.e., Generally Accepted Accounting Procedures)
for sales recognition for the Licensed Product by Licensee or its Affiliates or
Sublicensees to third parties, minus the following as applicable, using GAAP
criteria, (a) returned goods; (b) trade cash, and quantity discounts accrued and
actually taken from the invoiced amount; (c) rebates, including payments in
respect of any governmental subsidized programs, rebate payments given to
wholesalers or other Licensee buying groups, healthcare insurance carriers or
other institutions; (d) credits or allowances actually given or made for
rejection or return of previously sold Licensed Products or for retroactive
price reductions (including government mandated rebates and chargebacks);
(e) sales, value added or other taxes or duties levied on or measured by the
billing amount for Licensed Products, to the extent billed separately on the
invoice and paid for by the customer, as adjusted for rebates and refunds, as
applicable; (f) a flat rate of one percent (1%) of such consolidated gross
amount recognized as sold to account for estimated charges for freight and
insurance directly related to the delivery or return of Licensed Products to the
extent billed separately on the invoice and paid for by the customer;
(g) adjustments for Combination Products as mutually agreed upon in good faith
by the Parties, (h) uncollectible debts, as incorporated in Licensee Group’s
consolidated accounts consistently applied to all products of Licensee Group,
provided however that if collected at a later date such amounts will be added to
Net Sales in the Calendar Quarter in which it is received, in all cases as
adjusted periodically to reflect amounts actually incurred in the Territory for
items (a) through (f). If a Licensed Product is sold for consideration other
than cash, the fair market value of such other consideration shall be included
in Net Sales.

1.58 “Opt-In” shall have the meaning assigned to it in Section 4.4.4(ii)(F)(a).

1.59 “Opt-in Information” shall have the meaning assigned to it in
Section 4.4.4(iii)(A)(b).

1.60 “Opt-in Notice Date” shall have the meaning assigned to it in
Section 4.4.4(iii)(A)(a).

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

8



--------------------------------------------------------------------------------

1.61 “Other Product” shall mean any chemical entity or pharmaceutical product
other than a Licensed Product which is acquired, owned, Controlled or being the
object of research and development activities by Licensors in the field of
endocrinology, or other areas as may be mutually agreed by the Parties in
writing.

1.62 “Patent Rights” means any patents, patent applications, certificates of
invention, or applications for certificates of invention and any supplemental
protection certificates together with any extensions, registrations,
confirmations, reissues, substitutions, divisions, continuations or
continuations-in-part, reexamination or renewals thereof.

1.63 “Phase I Clinical Trials” shall mean those clinical trials on sufficient
number of volunteers/subjects that are designed to establish safe drug doses and
to support testing in Phase II Clinical Trials.

1.64 “Phase II Clinical Trials” shall mean those clinical trials on sufficient
number of patients that are designed to explore the dosage, safety and
biological activity of a drug for intended use, and to define warnings,
precautions and adverse reactions that are associated with the drug in the
dosage range to be prescribed.

1.65 “Phase III Clinical Trials” shall mean those clinical trials on sufficient
number of patients that are designed to establish that a drug is safe and
efficacious for its intended use, and to define warnings, precautions, and
adverse reactions that are associated with the drug in the dosage range to be
prescribed and supporting Marketing Authorization of such drug or label
expansion of such drug.

1.66 “Product Improvement” shall mean any improvements and/or enhancements or
other desirable change to the technical/pharmacological characteristics of the
Initial Product (or an enhanced or improved version of the Initial Product),
whether patentable or not, including, without limitation, improvements or
enhancements in the manufacture, formulation, ingredients, preparation,
presentation, means of delivery or administration, dosage, indication for use or
packaging of the Initial Product. For the sake of clarity, Product Improvements
shall include without limitation any pharmaceutical product containing an active
ingredient that is somatostatin or any somatostatin analog other than
lanreotide.

1.67 “Promotional Efforts” shall mean, as to a given Licensed Product, the
annual sales, medical and marketing efforts planned by the Licensee in the
promotion and marketing of such Licensed Product in a country of the Territory
after the First Commercial Sale in such country. The Promotional Efforts shall
be detailed in the Commercialization Plan which shall include without limitation
sales plan, number of calls by medical representatives, intended Phase IV
(post-approval) studies and budget related thereto for such Licensed Product in
such country (although the actual Phase IV study design and budget therefor will
be addressed in a Development Plan for such Licensed Product).

1.68 “Purchase Agreement” means that certain Stock Purchase and Master
Transaction Agreement, dated as of July 18, 2006, by and between BIP’s
Affiliate, and Licensee.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

9



--------------------------------------------------------------------------------

1.69 “Regulatory Authority” means any government agency having the
responsibility for granting Marketing Authorizations and any other government
entities with authority over the manufacturing and the marketing of the Licensed
Product.

1.70 “Related Patent Rights” shall have the meaning set forth in Section 2.6 of
this Agreement.

1.71 “Royalty Term” shall mean, on a country-by-country basis the period
starting upon the First Commercial Sale of the Licensed Product until the later
of (i) the expiry date of the last Valid Claim in such country, or (ii) the
expiry date of the orphan drug status granted to the Licensed Product by
Regulatory Authorities in such country, or (iii) the expiry date of the
regulatory protection (if any) preventing any competitor to cross-refer any data
of the Marketing Authorizations files of the Licensed Product in such country;
or (iv) the date which is fifteen (15) years from such First Commercial Sale.

1.72 “Sales Forecasts” shall mean, as to a given Licensed Product, the annual
sales forecasts for the Licensed Product in a country of the Territory with
respect to the Indication(s) for which Licensee has obtained Marketing
Authorization.

1.73 “Sample” means Licensed Product delivered to Licensee by Licensors for
distribution by Licensee or otherwise, to health care professionals for trial
use by patients at no cost to the patient and not for re-sale pursuant to
applicable laws.

1.74 “Schedule(s)” refers to the Schedules attached to this Agreement and
incorporated herein by this reference.

1.75 “SKU” shall mean stock-keeping unit.

1.76 “Specifications” means the standards and specifications relating to the
manufacture, testing and packaging of the Licensed Product, which shall be those
approved by the Regulatory Authorities in the Territory from time to time and on
a country-by-country basis. The Specifications of the Initial Product as at the
Execution Date are set forth in Schedule 2 attached hereto.

1.77 “Sub-licensee” means a third party to whom Licensee or its Affiliates
sublicenses, assigns or otherwise delegates some or all of their rights and
obligations under this Agreement. Sub-licensee shall also include any third
party who purchases its supply of Licensed Product, in finished form from
Licensee, its Affiliates or Sublicensee for resale into the market, where, as a
partial or full consideration for such purchase, such third party has a payment
obligation to Licensee, its Affiliates or Sublicensee that is a percentage of
its net sales, including without limitation a royalty obligation.

1.78 “Subsequent Development Plan” shall mean the specific plan for Development
activities to obtain initial Marketing Authorization or Marketing Authorization
for a Product Improvement, Combination Product or, as the case may be and where
agreed pursuant to Section 4.3.3, Other Product, submitted by one Party to the
other Party pursuant to Sections 4.3.2 and 4.3.3 of this Agreement.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

10



--------------------------------------------------------------------------------

1.79 “Supply Price” shall have the meaning ascribed to it in Section 6.5 of this
Agreement.

1.80 “Target Label” shall mean the Indication for which the Parties intend that
the Marketing Authorization will be granted and the correlative estimated
patient population which the Parties expect may be treated by such Indication
with respect to the Initial Product in the United States of America (the “Target
Population”), all as described further in Schedule 4.

1.81 “Technical Agreement” shall have the meaning ascribed to it in
Section 6.1.1 of this Agreement.

1.82 “Territory” means United States of America and Canada.

1.83 “USD” means United States dollars.

1.84 “Valid Claim” means any claim of a pending patent application of a Licensed
Patent Rights which has not been abandoned or finally rejected without the right
of appeal or which is not known to be unpatentable, or any claim from an issued
and unexpired Licensed Patent Rights which has not been revoked or held
unenforceable or invalid by a decision of a court or other governmental
authority of competent jurisdiction without the right of appeal, and which has
not been disclaimed, denied or admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise.

1.82 Rule of Construction. The Parties acknowledge and agree that for the
purposes of this Agreement, where references are made to the “Licensors” the
following shall apply:

(i) if and to the extent that the Licensors have a right (for example to
terminate the agreement or to Opt-In), BIP and SCRAS shall exercise the right
jointly and the Licensee shall be entitled to assume that the exercise of the
right by BIP or SCRAS is an exercise of the right by both Licensors;

(ii) BIP and SCRAS shall be jointly and severally liable for the full and timely
performance of all obligations of the Licensors under this Agreement and for any
indemnities and warranties given by the Licensors under this Agreement;

(iii) if and to the extent the Licensee is required to obtain the consent of the
Licensors, the consent of BIP or SCRAS shall be exercised jointly and the
Licensee shall be entitled to assume that the exercise of the right by either
BIP or SCRAS is an exercise by both Licensors;

(iv) if and to the extent the Licensee if required to give notice to the
Licensors, notice in accordance with Section 16 shall be deemed to be notice to
both Licensors.;

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11



--------------------------------------------------------------------------------

(v) the Licensors may perform their obligations under this Agreement directly or
through one or more of Licensors’ Affiliates, provided that the Licensors shall
remain jointly and severally liable for the full and timely performance pursuant
to this Agreement. Unless and until advised otherwise in writing by Licensor
(a) Licensee may rely, without inquiry, on all actions taken by Licensors’
Affiliates or their employees in connection with this Agreement, which purport
to be on behalf of Licensor; and (b) Licensee may rely on acts to the benefit of
Licensors’ Affiliates and employees as being acts to the benefit of Licensors.
All rights to the benefit of Licensors’ Affiliates or employees under this
Agreement shall vest in and benefit to Licensors.

 

2. LICENSE GRANT

2.1 Exclusive License.

2.1.1 Subject to the terms and conditions of this Agreement:

(A) SCRAS grants to Licensee and Licensee’s Affiliates (for so long as they
remain Affiliates of Licensee):

(i) an exclusive, royalty-bearing license right, with the right to grant
sublicenses pursuant to Section 2.2, to use and exploit Licensed Patent Rights
(including SCRAS’ interest in any and all Joint Patents) to import, have
imported, use, have used, to research and Develop the Initial Product and those
other Licensed Products which are jointly Developed by the Parties or solely
developed by Licensee or as to which Licensee elects to exercise its Opt-in
rights pursuant to Section 4.4.4(ii)F, in the Field and in the Territory, as and
to the extent permitted under this Agreement;

(ii) a non- exclusive, royalty-bearing license right, to use and exploit
Licensed Patent Rights (including SCRAS’ interest in any and all Joint Patents)
to use and have used to research and Develop the Initial Product and those other
Licensed Products which are jointly Developed by the Parties or solely developed
by Licensee or as to which Licensee elects to exercise its Opt-in rights
pursuant to Section 4.4.4(ii)F, in the Field and in the Licensor Territory, as
and to the extent permitted under this Agreement; and

(iii) an exclusive (even as to Licensor or Licensor’s Affiliates),
royalty-bearing license right, with the right to grant sublicenses pursuant to
Section 2.2, to use and exploit Licensed Patent Rights (including SCRAS’
interest in any and all Joint Patents) to use, have used, import, have imported,
offer for sale, sell and have sold Licensed Products in the Territory, in the
Field.

(B) BIP grants to Licensee and Licensee’s Affiliates (for so long as they remain
Affiliates of Licensee):

(i) an exclusive, royalty-bearing license right, with the right to

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

12



--------------------------------------------------------------------------------

grant sublicenses pursuant to Section 2.2, to use and exploit Licensed Know-How
(including BIP’s interest in any and all Joint Know-How) to import, have
imported, use, have used, to research and Develop the Initial Product and those
other Licensed Products which are jointly Developed by the Parties or solely
developed by Licensee or as to which Licensee elects to exercise its Opt-in
rights pursuant to Section 4.4.4(ii)F, in the Field and in the Territory, as and
to the extent permitted under this Agreement;

(ii) a non- exclusive, royalty-bearing license right, to use and exploit
Licensed Know-How (including BIP’s interest in any and all Joint Know-How) to
use and have used to research and Develop the Initial Product and those other
Licensed Products which are jointly Developed by the Parties or solely developed
by Licensee or as to which Licensee elects to exercise its Opt-in rights
pursuant to Section 4.4.4(ii)F, in the Field and in the Licensor Territory, as
and to the extent permitted under this Agreement; and

(iii) an exclusive (even as to Licensor or Licensor’s Affiliates),
royalty-bearing license right, with the right to grant sublicenses pursuant to
Section 2.2, to use and exploit Licensed Know-How (including BIP’s interest in
any and all Joint Know-How) to use, have used, import, have imported, offer for
sale, sell and have sold Licensed Products in the Territory, in the Field.

(C) The grant of exclusive rights to Licensee in Sections 2.1.1(A) (i) and
(iii) and 2.1.1(B) (i) and (iii) shall be subject to Licensors’ reservation of
the right to use, have used, import, and have imported in the Territory Initial
Product and those other Licensed Products which are jointly Developed by the
Parties or solely developed by Licensors or as to which Licensors elect to
exercise their Opt-in rights pursuant to Section 4.4.4(ii)F, for the purpose of
supporting Development of Initial Product or such other Licensed Products in the
Field for sale in Licensors Territory, as and to the extent permitted under this
Agreement.

2.1.2 Notwithstanding the foregoing, Licensors reserve all rights:

(i) under the Related Patent Rights Controlled by Licensors unless otherwise
agreed among the Parties pursuant to Section 2.6 of this Agreement in a separate
written agreement, and

(ii) under the Licensors IP Rights to the extent necessary to conduct or have
conducted research, use, manufacture or Development of Licensed Products for
sale in the Licensors Territory, as and to the extent permitted under this
Agreement.

2.1.3 Subject to the terms and conditions of this Agreement, SCRAS hereby grants
to Licensee and Licensee’s Affiliates (for so long as they remain Affiliates of
Licensee) an exclusive (even as to Licensors and their respective Affiliates),
royalty-bearing license right, with the right to grant sublicenses, to use and
exploit the Licensed Trademarks on and solely in connection with the Development
and commercialization of the Licensed Product throughout the Territory, in the
Field.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

13



--------------------------------------------------------------------------------

2.2 Sublicense Rights, Third Party Distributors. Licensee shall have the right
to sublicense the rights granted in Section 2.1 to Sub-licensees and/or to
appoint third party distributors, subject to the prior written consent of
Licensors which shall not be unreasonably withheld or delayed. Notwithstanding
the foregoing, Licensee shall remain responsible for complying and for ensuring
that such Sub-licensees and distributors comply with this Agreement, all
relevant laws, regulations and requirements relating to the importation,
distribution, marketing, promotion and sale of the Licensed Product in the
Territory. Any sub-license and distributorship agreement shall contain terms and
conditions that are not inconsistent with those of this Agreement.

2.3 Excluded Indications. In the event at any time after the Effective Date,
Licensors possess, acquire, or regain rights to Develop, sell, offer for sale,
use, export and/import the Licensed Product for the Excluded Indications, such
Excluded Indications shall be automatically included in the Field.

2.4 Licenses to BIP and SCRAS

2.4.1 Licensee hereby grants to BIP and SCRAS:

(i) a non-exclusive, sublicensable license under Licensee’s interest in any
Joint Patent Rights to SCRAS and any Joint Know-How to BIP to use, have used,
make, have made, research and Develop the Initial Product and those other
Licensed Products which are jointly Developed by the Parties or as to which
Licensors elect to exercise their Opt-in rights pursuant to Section 4.4.4(ii)F,
in the Field and in the world, as and to the extent permitted under this
Agreement; and

(ii) an exclusive, sublicensable license under Licensee’s interest in any Joint
Patent Rights to SCRAS and any Joint Know-How to BIP to sell, offer for sale,
import, have imported and export in the Field and in the Licensors Territory the
Initial Product and those other Licensed Products which are jointly Developed by
the Parties or as to which Licensors elect to exercise their Opt-in rights
pursuant to Section 4.4.4(ii)F.

2.4.2 Licensee hereby represents and warrants that, as of the Execution Date,
Licensee does not own or Control any Patent Rights that claim the composition of
matter of, or the method of making or any use of, the Initial Product in the
Licensors Territory (“Licensee Independent Patent Rights”). Notwithstanding the
foregoing, to the extent any such Licensee Independent Patent Rights are after
the Execution Date found to exist, Licensee hereby covenants that, during the
term of this Agreement, neither it, nor its Affiliates, shall assert against
Licensors, their respective Affiliates or any sublicensees, a claim of
infringement of such Licensee Independent Patent Rights based upon the research,
development, use, manufacture, sale, offer for sale, import and export of the
Initial Product in the Field and in the Licensors Territory or the research,
development, use and manufacture of the Initial Product in the Field and in the
Territory. Provided however that Licensors acknowledge and agree that Licensee
does not covenant that, during the term of this Agreement, neither it, nor its
Affiliates, would not assert against Licensors, their respective Affiliates or
any sub-licensees, a claim of infringement of Related Patent Rights Controlled
by Licensee unless otherwise agreed among the Parties pursuant to Section 2.6 of
this Agreement in a separate written agreement.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

14



--------------------------------------------------------------------------------

2.5 Right of First Negotiation for Other Products.

2.5.1 When acquiring or gaining Control of any Other Product with respect to the
Licensors Territory, to the extent it is on commercially reasonable terms and
does not have an adverse effect on the interests of Licensors to do so,
Licensors shall endeavor to acquire or obtain Control of such Other Product with
respect to the Territory. With respect to those Other Products owned or
Controlled by Licensors as of the Effective Date, Licensors shall provide or
cause to be provided to the JSC a list of such Other Products and their status
of development.

2.5.2 For a period of six (6) years from the Execution Date (the “Option
Period”) Licensee shall have a right of first negotiation with respect to the
development and commercialization of Other Products for the Territory as set
forth in this Section 2.5. During the Option Period, promptly following the
acquisition or obtaining Control of any Other Product by Licensors for the
Territory, Licensors shall notify Licensee of such Other Product and
simultaneously provide to Licensee all necessary information relating to such
Other Product to enable Licensee to decide as to whether it wishes to exercise
its right to negotiate with Licensors to obtain the exclusive rights to develop
and/or commercialize the Other Product in the Territory, as the case may be,
depending upon the development stage of such Other Product and Licensors shall
not market or commercialize such Other Product in the Territory (either
themselves or through their respective Affiliates, Sub-licensees or other third
party) unless and until Licensee has either notified Licensors of its decision
to negotiate rights on such Other Product for the Territory or the time for such
notification has lapsed. Licensee shall notify Licensors of its decision to so
negotiate within thirty (30) days as from receipt of the above information.
Failure by Licensee to make such notification will be deemed as a refusal of its
first right of negotiation for the development and/or commercialization of the
Other Product in the Territory.

2.5.3 In the event Licensee notifies Licensors of its decision to develop and
commercialize the Other Product in the Territory, the Parties shall have one
hundred-twenty (120) days or more if mutually agreed in writing (the
“Negotiation Period”) to negotiate exclusively the terms and conditions
applicable to such collaboration, including, as appropriate, any co-development
of such Other Product, and the payment of any license fees or other payments
owed any third party by Licensors with respect to the development or
commercialization of the Other Product in the Territory.

2.5.4 In case of failure by Licensee to notify Licensors of Licensee’s decision
to exercise its right of first negotiation within the thirty-day (30) period or
failure of the Parties to reach an agreement within the Negotiation Period,
Licensors shall be free to themselves develop and commercialize such Other
Product in the Territory and/or enter into any agreement with any third parties
to develop and/or commercialize the Other Product in the Territory, provided,
however, that for a period of twelve (12)

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

15



--------------------------------------------------------------------------------

months after the end of the Negotiation Period, Licensors shall not enter into
any agreement with such a third party for rights to such Other Product in the
Territory on terms less favorable to Licensors, when viewed in their totality,
than those last offered by or to Licensee.

2.5.5 Notwithstanding Licensee’s right of first negotiation as set forth above,
Licensors may propose to Licensee that the Parties conduct a Joint Subsequent
Development Plan for such Other Product or that a Subsequent Development Plan
for such Other Product be conducted solely by the Licensors with the right for
the Licensee to Opt-in, pursuant to the provisions of Sections 4.4.3 and 4.4.4
either prior to, or subsequent to any exercise by Licensee of its rights to
negotiate for the exclusive license to such Other Product as provided for above.
It is expressly understood and agreed however that nothing in this Agreement
shall be interpreted as a license by Licensors to Licensee of any rights to such
Other Product and that any such license will be only as may be agreed upon in
writing by the Parties following the Effective Date.

2.6 Other Cross Licenses. In the event either Party desires to incorporate
technology in the discovery, research, composition of matter of, or the making
or using of Licensed Products pursuant to a Development Plan (“Technology”), and
if such Technology is Covered by Patent Rights which are necessary for the
performance of the works contemplated by such Development Plan, in that such
Patent Rights would be infringed by the commercial exploitation of the Licensed
Product resulting from the performance of such Development Plan and which either
are (i) Licensor Related Patent Rights; or (ii) Licensee Related Patent Rights,
or (iii) owned by a third party (collectively, “Related Patent Rights”) such
Party shall inform the JSC of such Related Patent Rights for the JSC’s
consideration as part of its consideration of the Development Plan at issue. If
the JSC approves incorporation of such Related Patent Rights, it shall determine
(i) the allocation between the Parties of any costs owed or to be owed to such
third party owning or Controlling such Patent Rights; or (ii) the consideration
to be paid by one Party to the other Party for obtaining a cross license under
such Related Patent Rights. If the JSC does not approve such incorporation or
the Parties cannot agree upon such allocation of costs or consideration to be
paid to the other Party, then the Party that made the proposal (Licensors or
Licensee) may incorporate such Technology in the discovery, research or
Development of the Licensed Product within the framework of a sole Development
Plan, as and to the extent permitted under this Agreement, and use, have used
import, have imported offer for sale, sell and have sold the result of such sole
Development Plan in the Licensors Territory or Licensee Territory, as the case
may be. The foregoing shall remain subject to the Opt-in right of the other
Party as set out in Section 4.4.4 of this Agreement, itself subject to prior
written agreement among the Parties on the consideration to be paid by the
Opt-in Party to the Developing Party for a license under such Related Patent
Rights, without which prior written agreement such Opt-in right shall not
include a license under such Related Patent Rights.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

16



--------------------------------------------------------------------------------

3. GOVERNANCE

3.1 Joint Steering Committee.

3.1.1 Constitution and Powers.

The Parties shall establish a Joint Steering Committee (“JSC”) which will
consist of an equal number of representatives of each Party, initially
designated at four (4) representatives appointed by each Party among its
employees or consultants. Each Party shall, within thirty (30) days after the
Effective Date, select its initial representatives and inform the other Party of
such representatives and set a date shortly thereafter (no later than thirty
(30) days) for the first meeting of such JSC, provided that such representatives
shall be senior persons responsible for the applicable functional area (i.e.,
research, clinical development and regulatory, manufacturing, or
commercialization) within each Party. The initial representatives from the
Parties are set forth in Schedule 12. Each Party may replace its representatives
at any time on prior written notice to the other Party. Each Party will have the
right from time to time to invite to JSC meetings employees or consultants other
than its representatives to address specific issues discussed at such JSC
meetings. The chairperson of the JSC shall be appointed by Licensors.

The JSC shall act as a consultative and decision making body for the purpose of
designing and monitoring the implementation of Development Plans and generally
shall act as the forum for information sharing among the Parties with respect to
the Development of the Licensed Product, Commercialization Plans, Product
Improvements, Combination Products and potentially Other Products (as and to the
extent agreed by the Parties), their manufacture, supply and marketing. In
particular, the JSC shall:

(i) exchange information (including Development, manufacture, supply and
marketing information) related to the Licensed Product, Product Improvements,
Combination Products and potentially Other Products and facilitate cooperation
and coordination between the Parties as they exercise their respective rights
and meet their respective obligations under this Agreement,

(ii) design an Initial Development Plan within one hundred and eighty (180) days
following the Effective Date and which shall be undertaken by the Parties
jointly as set forth in Section 4.3.1,

(iii) review proposals from either Party on any Subsequent Development Plans,

(iv) review and decide on any changes to the Development Plans,

(v) with respect to the Initial Development Plan and Joint Subsequent
Development Plans:

(A) Allocate the duties among the Parties,

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

17



--------------------------------------------------------------------------------

(B) Implement all activities and monitor and coordinate all activities,
including scheduling and prioritization thereof,

(C) Develop a publication strategy and a calendar of key scientific and clinical
meetings or other events,

(D) Determine the priorities with respect to seeking Marketing Authorization.

(vi) with respect to Subsequent Development Plans that is the object of sole
Development by a Developing Party:

(A) Review the activities of the Developing Party under such Subsequent
Development Plan,

(B) Review all Opt-In Information.

(vii) appoint working sub-groups whose duties and power shall be determined by
the JSC and who shall meet as necessary to provide relevant information for the
JSC to carry out its duties under this Agreement; and

(viii) Liaise with and manage the JFC.

(ix) promptly following the Effective Date, itself or through an appointed
sub-group, become the forum for the discussion and analysis of the handling of
regulatory matters in the Territory and the specific determination of the role
of Licensee in acting as Licensor’s regulatory agent under Section 5.1.

3.1.2 Meetings of the Joint Steering Committee and Minutes.

The JSC shall meet at least twice (2) per Calendar Year for so long as the
Initial Development Plan is being carried out by the Parties and Subsequent
Development Plans are being jointly Developed by the Parties. Meetings of the
JSC may be attended in person or by telephone or video conference. If in person,
the location of the meeting shall alternate at a place decided by Licensors and
Licensee, sequentially. The chairperson of the JSC shall be responsible for
providing an agenda for each meeting at least ten (10) business days in advance
of such meeting.

In the event one Party solely carries out Development under a Subsequent
Development Plan, the JSC shall meet once a Calendar Year, unless otherwise
mutually agreed (on a date and location to be mutually agreed in good faith
between the Parties) only to review (i) the Subsequent Development Plan and
material modifications thereto, (ii) implementation thereof and progress and
(iii) Opt-in Information during the Opt-in Notice Period as set forth in
Section 4.4.4 of this Agreement.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

18



--------------------------------------------------------------------------------

Responsibility for the preparation of minutes setting forth discussions held at
each JSC meeting shall alternate between the Parties as directed by the
chairperson, provided, however, that such minutes will not become official until
agreed upon by the JSC representatives of both Parties . The minutes of such JSC
meetings shall be reasonably detailed and distributed in draft minutes to all
members of the JSC for comment and review within ten (10) business days after
the relevant meeting. The JSC members shall have seven (7) business days to
provide comments. The Party preparing the minutes shall incorporate timely
received comments and distribute finalized minutes to all members of the JSC
within twenty-four (24) business days of the relevant meeting.

3.1.3 Decision-making Authority.

Decisions of the JSC shall be taken unanimously. In the event of a disagreement
or a deadlock, the matter shall be referred to senior executives of the Parties
pursuant to Section 15.1. If the disagreement or deadlock persists and is not
resolved in the period provided for in Section 15.1, Licensors shall have the
right to cast a tie-breaking vote which shall be reasonably exercised. It is
understood and agreed that the exercise by Licensors of a tie-breaking vote so
as to resolve a disagreement or deadlock at the JSC shall in no way result in
the elimination or reduction of Licensors’ obligation to use Diligent Efforts to
participate and co-fund the Initial Development Plan and any Joint Subsequent
Development Plans under the terms of this Agreement.

However, in the event that a dispute referred to the Parties pursuant to
Section 15.1 is in relation to matters contemplated in Section 3.2.3 as to which
the JFC is to agree of this Agreement or with respect to matters related to the
manufacture, supply and marketing of Licensed Product in the Territory is
referred to the JSC, Licensors shall have no tie-breaking vote in which event
the provisions of Article 15 shall apply. For clarity, it is understood that as
between the Parties, Licensors shall at all times have the right to control all
decisions relating to the marketing and selling of the Licensed Product in the
Licensors Territory.

3.2 Joint Finance Committee.

3.2.1 Membership. Upon the establishment of the JSC, the Parties shall establish
a Joint Finance Committee (“JFC”) to be composed of one (1) employee
representative appointed by each Party. Such representative shall be an employee
with expertise and responsibilities in the areas of accounting, cost allocation,
budgeting and financial reporting. The JFC representative of each Party may call
on any additional employee of that Party to attend the JFC meeting on an ad hoc
basis.

3.2.2 Meetings. The JFC will meet as appropriate but at least quarterly to
review the following, as applicable: (i) each Party’s Development Costs;
(ii) Net Sales, milestone payments, royalty payments; (iii) the results of any
completed audits conducted in accordance with Section 7.2.4. In addition to the
foregoing, in the event one Party solely conducts any Subsequent Development
Plan, the JFC shall meet (on a date and location to be mutually agreed in good
faith between the Parties) to review the Pre Opt-in Development Costs during the
Opt-in Notice Period after receipt of the Opt-in Information.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

19



--------------------------------------------------------------------------------

3.2.3 Decisions of JFC. The JFC shall operate by consensus and decisions of the
JFC shall be taken unanimously. If the JFC is unable to resolve a dispute
regarding any issue presented to it, such dispute shall be referred to the JSC
for resolution. The JFC shall operate under the direction of the JSC to provide
services to and consult with the JSC in order to address the financial,
budgetary and accounting issues under the Agreement. The JFC members may
participate in any meetings of the JSC upon request of the JSC.

3.3 Coordination of JSCs and JFCs. The Parties acknowledge and agree that there
is to be a separate Joint Steering Committee and Joint Finance Committee created
pursuant to the Increlex Agreement, with equal and potentially overlapping
membership as that present on the JSC and JFC created pursuant to Section 3.1
and 3.2 above. Where possible, the Parties shall endeavor to coordinate and
potentially combine meetings of the respective Joint Steering Committees and
Joint Finance Committee meetings so as to ensure efficient governance and
oversight of both collaborations between the Parties, including for example,
holding such meetings on the same dates and/or same locations.

 

4. DEVELOPMENT PLAN AND CONDUCT OF DEVELOPMENT ACTIVITIES

4.1 Licensors On-going Development.

Licensors shall be solely responsible for the completion of the Licensors
On-going Development at its own cost and expense with a view to obtain Marketing
Authorization in the Target Label in the countries in the Territory. Licensors
shall promptly provide (or make available) to Licensee all relevant information
relating to such Licensors On-going Development including without limitation the
clinical data reports, regulatory files and submissions and correspondence with
Regulatory Authorities resulting therefrom.

4.2 Development Plan – General.

Any Development Plan shall provide for the Development activities to be carried
out by the Parties, either jointly or separately as the case may be. A
Development Plan should avoid unnecessary duplication by the Parties in any
activity and have a goal of an appropriate allocation of responsibilities in
light of the Development activities involved. Each Party shall provide
information to the JSC (including Confidential Information) necessary for the
JSC coordinating and deciding on such Development Plan activities with the other
Party.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

20



--------------------------------------------------------------------------------

Consistent with the above principles, the Development Plan should include:

 

  •  

specific tasks, location of work, milestones, budgets (determined with reference
to Development Costs), estimated timelines, immediate objectives, and long term
objectives and a determination of the various research and development
activities that shall be performed by each Party:

 

  •  

provisions for manufacturing and supply of Licensed Product for clinical uses;

 

  •  

Development activities including preclinical safety and other studies to support
Phase I Clinical Trials, Phase II Clinical Trials and/or Phase III Clinical
Trials and/or filing for and obtaining and maintaining Marketing Authorization;
and

 

  •  

identification of resource requirements of the Development Plan and allocation
of those resources between the Parties.

4.3 Initial Development Plan and Subsequent Development Plans of Licensed
Products and Other Products.

4.3.1 Initial Development Plan.

Each Party shall require its representatives at the JSC to use their Diligent
Efforts to negotiate in good faith and prepare an Initial Development Plan
within one hundred and eighty (180) days following the Effective Date along the
guidelines set out in Schedule 6 to this Agreement. If the JSC approves an
Initial Development Plan, it shall be attached hereto as Schedule 6-bis and may
be amended or updated only upon approval by the JSC. The Initial Development
Plan shall be updated annually by the JSC at a time decided by the JSC and
suitable for all Parties’ planning and budgeting processes. The Initial
Development Plan and any modifications thereto (including a change of scope of
the responsibilities of the Parties or changes to the budgets) shall be approved
by the JSC in the written minutes of the applicable JSC meeting. In the event
the Parties agree on such Initial Development Plan, the Parties shall jointly
perform and fund such Initial Development Plan as set forth in Section 4.4.3 and
the Parties shall each have access to, and the rights to use in their respective
territory, data arising out of such Initial Development Plan and shall jointly
own the same (as Joint Know-How) as set forth in Section 8.3 of this Agreement.

4.3.2 Subsequent Development Plans for Product Improvements and Combination
Products.

All Development activities for the Initial Product, Product Improvements or
Combination Products (other than those set forth in the Initial Development
Plan), shall be conducted pursuant to a Subsequent Development Plan in
conformance with this Section 4.3.2, unless otherwise agreed by the Parties in
writing. Each Party may propose to the other Party to perform a Subsequent
Development Plan for a Product Improvement or a Combination Product: the JSC
shall reasonably consider such proposals and the other Party may make comments
or counter proposals with respect to all parameters of such proposal, including
budget and the Parties shall thereafter negotiate in good faith with a view to
agreeing on a Subsequent Development Plan.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

21



--------------------------------------------------------------------------------

In the event the Parties agree on such Subsequent Development Plan, the Parties
shall jointly perform and fund such Subsequent Development Plan as set forth in
Section 4.4.3 and the Parties shall each have access to, and the rights to use
in their respective territory, data arising out of such Subsequent Development
Plan and shall jointly own the same (as Joint Know-How) as set forth in
Section 8.3 of this Agreement.

In the event a Party does not agree with and does not want at such time to
participate in, a Subsequent Development Plan proposed by the other Party, the
proposing Party may, at its own risk, decide unilaterally to perform such
Subsequent Development Plan and may subcontract whole or part of such Subsequent
Development Plan to the extent such subcontract is not detrimental to the Opt-In
rights of the non-Developing Party set forth in Section 4.4.4(ii)(F) of this
Agreement; provided, however, that at any time during the Opt-In Period, the
non-Developing Party may opt to perform and/or co-fund such Subsequent
Development Plan, in which event the Opt-in Party may develop, market, promote,
sell, have sold the Product Improvement or Combination Product arising from such
Subsequent Development Plan in the Territory (where the Opt-in Party is the
Licensee) or in the Licensors Territory (where the Opt-in Party is the
Licensors).

Notwithstanding the foregoing paragraph, Licensors may only conduct Development
activities in a Subsequent Development Plan and designed to take place in the
Territory with the prior written agreement of Licensee, which shall not be
unreasonably withheld or delayed; provided, however, that nothing herein shall
be deemed to prevent Licensors from applying for a Marketing Authorization in
the Territory as Licensors may deem appropriate. Once granted, the agreement of
Licensee can not be withdrawn unless otherwise agreed with Licensors.

For the avoidance of doubt, Licensee shall have no right to carry out any
Development activity with regards to the Initial Product, Product Improvements,
or Combination Products, except in the context of a Subsequent Development Plan,
in compliance with this Section 4.3.2. In addition, Licensee may only conduct
Development activities in a Subsequent Development Plan which are designed to
take place in the Licensors Territory with the prior written agreement of
Licensors, which shall not be unreasonably withheld or delayed, and which
agreement, once granted, cannot be withdrawn unless otherwise agreed with
Licensee.

4.3.3 Subsequent Development Plans For Other Products.

Notwithstanding each Party’s right of first negotiation for Other Products as
set forth in Section 2.6, either Party may propose to the other Party, through
the JSC, to participate in and perform a Subsequent Development Plan for an
Other Product in which event the JSC shall reasonably consider such proposals
and the other Party may make counter proposals with respect to all parameters of
such proposal, including budget and the Parties shall thereafter negotiate in
good faith with a view to agreeing on a Subsequent Development Plan for such
Other Product.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

22



--------------------------------------------------------------------------------

In the event the Parties agree on such Subsequent Development Plan for an Other
Product, the Parties shall jointly perform and fund such Subsequent Development
Plan for an Other Product as set forth in Section 4.4.3. The Parties shall each
have access to, and the rights to use in their respective territory, data
arising out of such Subsequent Development Plan and shall jointly own the same
(as Joint Know-How) as set forth in Section 8.3 of this Agreement.

In the event a Party does not agree with a Subsequent Development Plan for an
Other Product proposed by the other Party, such other Party may, at its own
risk, decide to perform such Subsequent Development Plan for an Other Product
wherever in the world. To the extent a Party does not agree to participate in
such Subsequent Development Plan, it shall not forfeit its rights of first
negotiation under Section 2.6 but such Party shall not have any Opt-In right
under Section 4.4.4(ii)F with respect to such Other Product unless and until
mutually agreed upon by the Parties. The Developing Party may subcontract whole
or part of such Subsequent Development Plan provided however that if such
Developing Party is Licensors, such subcontract shall not be detrimental to the
right of first negotiation of Licensee as set forth in Section 2.6 of this
Agreement.

4.4 Conduct of Development Activities.

4.4.1 General Rules Applicable to Joint and Sole Development.

The Parties shall use Diligent Efforts to conduct their tasks and obligations
under any Development Plan:

 

  •  

in accordance with good laboratory, good clinical and current Good Manufacturing
Practices, to the extent these are applicable;

 

  •  

in accordance with all relevant legal requirements and shall be responsible for
obtaining all necessary approvals therefor from any Regulatory Authorities or
applicable competent authority; and,

 

  •  

keeping or causing to be kept written laboratory notebooks and other records and
reports of the results and progress of the works to be performed in sufficient
detail for the Parties to accomplish their obligations under this Agreement.

The Parties acknowledge that time shall be of the essence in this Agreement and
thus that the time deadlines defined in the Initial Development Plan and any
Joint Subsequent Development Plan should be complied with and, as a matter of
principle, not be postponed. However, the Parties agree that the time deadlines
defined in the Initial Development Plan and any Joint Subsequent Development
Plan may be reasonably modified by the JSC.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

23



--------------------------------------------------------------------------------

The obligations of any Developing Party pursuing sole Development under a
Subsequent Development Plan shall be as set forth in Section 4.4.4.

Licensors reserve the right to reasonably exercise a tie breaking vote at the
JSC at any time to change or modify the Initial Development Plan or any Joint
Subsequent Development Plan, or to abandon whole or part thereof, if (i) it is
required by Regulatory Authorities, (ii) there are duly justified scientific
constraints, (iii) there are significant increases in the anticipated costs of
Development, (iv) there are significant adverse events or conditions relating to
the safety or efficacy of the Licensed Product, (v) there are significant, duly
justified changes in the anticipated costs of manufacturing or (vi) the benefits
of continued Development do not outweigh the risks. In the event Licensors
request a modification or successive modifications of the Initial Development
Plan or of a Joint Subsequent Development Plan which shall, individually or
cumulatively, result in an increase of the aggregate Development Costs to be
incurred by more than fifty percent (50%), such modification shall not be
effective unless and until approved by the senior executives of the Parties as
provided for in Section 15.1. In case of failure of the senior executives of the
Parties to find a common agreement on such modification, Licensee shall have the
right to terminate its performance and funding of the Initial Development Plan
or the Joint Subsequent Development Plan, as the case may be, provided however
that Licensee shall nonetheless retain it’s Opt-In rights set forth in
Section 4.4.4 (ii) F of this Agreement.

4.4.2 Determination of Development Costs.

All Development Costs associated with the Development activities carried out by
the Parties jointly under the Initial Development Plan or any Joint Subsequent
Development Plans or solely by the Developing Party shall be accounted for as
follows:

 

  •  

Internal costs of Licensee: EUR [*] per FTE; and Internal costs of Licensors :
$[*] per FTE. This reference unit cost shall be reviewed annually by the Parties
on the basis of the inflation rate in the European Union and the U.S.,
respectively.

 

  •  

External costs: at cost, as properly documented and consistent with the cost
recorded for services rendered by third parties in the Developing Party’s books
in any corresponding period.

4.4.3 Funding of Joint Development.

The Initial Development Plan shall be jointly performed and funded by the
Parties. To the extent any Subsequent Development Plan is agreed upon by all
Parties pursuant to Sections 4.3.2 or 4.3.3, the Parties shall be obligated to
jointly perform or fund such Subsequent Development Plan at the percentage set
forth below (“Joint Subsequent Development Plan”).

All activities undertaken by the Parties pursuant to the Initial Development
Plan and any Joint Subsequent Development Plan shall be funded by the

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

24



--------------------------------------------------------------------------------

Parties in the following proportion: Licensors shall be responsible for forty
percent (40%) of all Development Costs, and Licensee shall be responsible for
sixty percent (60%) of all Development Costs, provided however that with respect
to Development that is to be carried out with a view to obtain Marketing
Authorization or extension thereof in both the Territory and the Licensor
Territory, Licensor and Licensee shall each be responsible for a specific
percentage of all Development Costs related thereto, as determined by the JSC at
the time of review and approval of such Development Plan, it being understood
that in the event the Parties do not reach agreement on such new allocation,
Licensor and Licensee shall be responsible respectively for forty percent
(40%) and sixty percent (60%) respectively, but only, in the case of each of
(i) and (ii), to the extent the foregoing Development Costs are set forth in the
Initial Development Plan and Joint Subsequent Development Plan or properly
approved revisions thereof. As used in this Agreement, “Licensee Allocation”
shall mean such sixty percent (60%) or other allocation of the Development Costs
as provided in the foregoing sentence with respect to Licensee, as the case may
be, and “Licensor Allocation” shall mean such forty percent (40%) or other
allocation of the Development Costs as provided in the foregoing sentence with
respect to Licensor, as the case may be. Within thirty (30) days of the end of
each Calendar Quarter, each Party will notify the JFC in writing of the
Development Costs incurred by such Party during such Calendar Quarter, and the
JFC shall aggregate such Development Costs and allocate them to the Parties in
accordance with the percentages set forth in the foregoing sentence. Where
needed in order to reflect such allocated Development Costs, corresponding “true
up” payments will be made by the Party underpaying its share of Development
Costs to the Party having overpaid its share, quarterly within sixty (60) days
following the end of each Calendar Quarter.

4.4.4 Sole Development by one Party and Opt-in Rights.

(i) Decision for Sole Development. In the event that the Parties have not agreed
to jointly perform or fund any Subsequent Development Plan pursuant to
Section 4.3.2, either Party may pursue and fund at its own risk the Subsequent
Development Plans (the “Developing Party”) as and to the extent permitted by
this Agreement, in which case the provisions of this Section 4.4.4 shall apply.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

25



--------------------------------------------------------------------------------

(ii) Development Efforts.

(A) General. Subject to the restrictions set forth in subsection B below
regarding conducting Development activities in the non-Developing Party’s
territory, the Developing Party shall make Diligent Efforts (without the duty to
make additional expenditures beyond that required to obtain regulatory approval
in its own Territory) to perform pre-clinical and clinical activities in a
manner that would be suitable for filings for Marketing Authorization in the
Licensors Territory (if Licensee is the Developing Party) or in the Territory
(if Licensors are the Developing Party), as applicable, should the
non-Developing Party subsequently exercise its Opt-in rights pursuant to
subsection F below. The Developing Party shall provide the JSC with quarterly
reports outlining the results of each completed material pre-clinical and
clinical study during the preceding Calendar Quarter. Notwithstanding the
foregoing, the Developing Party shall not be required to continue any Subsequent
Development Plan or to complete any tasks enumerated therein, prior to the time
the other Party exercises its rights to Opt-in.

(B) Territorial Restrictions. If Licensee is the Developing Party, it shall only
carry out the Development activities in the Territory or, outside the Territory
but only with the prior written consent of Licensors. If Licensors are the
Developing Party, they shall only carry out Development activities outside the
Territory or, in the Territory, but only with the prior written consent of
Licensee.

(C) Supply Obligations. If Licensee is the Developing Party, Licensors shall
supply Licensee with lanreotide or Licensed Product as clinical supplies in
accordance with Article 6 and in quantities to be reasonably determined by the
JSC.

(D) Subsequent Development Plan.

Each Party shall have the opportunity to provide input and suggestions with
regard to such Subsequent Development Plan. Notwithstanding the foregoing,
Licensors shall have the sole right to prohibit any activity related to any
Development under a Subsequent Development Plan pursued by the Licensee as
Developing Party if Licensors exercise a tie breaking vote as set forth in
Section 4.4.1. If Licensors prohibit such activity, the JSC and the Developing
Party shall comply with such decision and such activity shall be excluded from
the Subsequent Development Plan. The Subsequent Development Plan shall be
updated by the Developing Party in accordance with the next sentence and be
presented to the JSC at its next meeting. Material modifications to the
Subsequent Development Plan shall be submitted to the JSC for review.

(E) Development Costs under Subsequent Development Plan. The Developing Party
shall be responsible for all Development Costs related to such Subsequent
Development Plan, subject to Opt-in by the other Party and sharing of costs
pursuant to Section 4.4.4(ii)(F) below. The Developing Party shall record
separately in its books in an auditable manner, all its Pre Opt-in Development
Costs.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

26



--------------------------------------------------------------------------------

(F) Opt-in.

(a) General. With respect to each Subsequent Development Plan pertaining to the
Development of a Licensed Product for a particular Indication, the
non-Developing Party (the “Opt-in Party”) shall have the option to decide to
participate (“Opt-In”) in the performance and the funding of such Subsequent
Development Plan at such times during the performance of the Subsequent
Development Plan as are set forth below (each, an “Opt-In Period”):

 

  •  

At any time during pre-clinical development and up to the date of allowance of
the first IND in the Licensors Territory or the Territory under the relevant
Subsequent Development Plan (“Opt-In Period 1”);

 

  •  

Within thirty (30) days of receipt of data following completion of each Phase I
Clinical Trial under the relevant Subsequent Development Plan (“Opt-in Period
2”);

 

  •  

Within sixty (60) days of receipt of data following completion of each Phase II
Clinical Trial under the relevant Subsequent Development Plan (“Opt-in Period
3”);

 

  •  

Within thirty (30) days of receipt of data following completion of each Phase
III Clinical Trial with the Licensed Product under the relevant Subsequent
Development Plan and until the filing of a New Drug Application (or equivalent
in any country of the Territory) under such relevant Subsequent Development
Plan, (“Opt-in Period 4”);

 

  •  

At any time after the filing of the first New Drug Application (or equivalent in
any country of the Territory) under the relevant Subsequent Development Plan and
before the end of the thirty (30)-day period following the date of obtaining the
first Marketing Authorization under such relevant Subsequent Development Plan
(“Opt-in Period 5”),

 

  •  

Within the thirty (30) day period after expiry of Opt-in Period 5 (i.e.,
following expiration of the initial thirty-day period following the date of
obtaining Marketing Authorization) (“Opt-in Period 6”). In the event the
Licensors are the Developing Party and the Licensee has failed to Opt-in by the
end of the Opt-in Period 6, through the failure to deliver either the Opt-in
Notification or Opt-in Payment as set forth below to the Developing Party,
Licensors shall be entitled to serve a termination notice pursuant to
Section 4.4.4(iii)D(a).

Notwithstanding the foregoing general framework, the Parties agree that at the
time the non-Developing Party elects not to pursue a Subsequent Development
Plan, they shall also agree upon in good faith, through the JSC, for that
Subsequent Development Plan, and depending upon the nature and subject matter
thereof, which trials proposed to be conducted thereunder shall comprise a
“Phase I Clinical Trial” or “Phase II Clinical Trial” or “Phase III Clinical
Trial” to best provide a fair and reasonable opportunity for

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

27



--------------------------------------------------------------------------------

the non-Developing Party to Opt-in at appropriate value creation events, and the
Developing Party to receive the appropriate Opt-in Payment associated with those
value creation events, as specified in Section 4.4.4(ii)F(c) below. Upon
generation of the statistical analyses for the primary endpoint(s) for any such
trial, the Developing Party shall provide a report of such statistical analyses
and all other analyses available at the same time, as defined in the statistical
analysis plan for such trial. In addition, the Developing Party shall also
provide to the other Party a final clinical study report signed by the relevant
responsible person in the respective Party (the “Final Report”).

In such event of Opt-in, the Opt-in Party shall notify its exercise of its right
to Opt-in in writing to the Developing Party (the “Opt-In Notification”). The
Opt-in Notification shall contain confirmation that the Opt-in Party has paid
the relevant Opt-in Payment (as defined in Section 4.4.4(ii)F(c) below) to the
Developing Party. In case of failure to Opt-in pursuant to this paragraph, the
provisions of Section 4.4.4(iii)D(a) shall apply.

As used above with respect to a clinical trial, “receipt of data following
completion” shall mean the receipt by the Opt-in Party of the Final Report,
provided however that the Opt-in Party may, at its discretion elect to Opt-in on
the basis of the final statistical analysis, tables figures and listing
delivered by the Developing Party as discussed above.

(b) Pre Opt-in Development Costs and Post Opt-in Development Costs. “Pre Opt-in
Development Costs” means Development Costs incurred by the Developing Party with
respect to the Subsequent Development Plan up until the applicable Opt-in Notice
Date, including costs of acquiring ownership or Control of Patent Rights or
Know-How in relation to the Product Improvements, the Combination Products or
the Other Products, as the case may be, as are the subject of such Subsequent
Development Plan and related to the Opt-in Information supplied by the
Developing Party to the Opt-in Party. “Post Opt-in Development Costs” means
Development Costs incurred thereafter for the continuation of the Subsequent
Development Plan.

(c) Opt-in Payment. The Opt-in Payment will vary with the specific Opt-in Period
during which the Opt-in Notification is received by the Developing Party and
shall be paid by the Opt-in Party to the Developing Party concomitantly with the
Opt-in Notification. If Licensee is the Opt-in Party the Opt-in Payment shall be
paid to SCRAS unless otherwise directed by Licensor’s representatives at the
JSC. The Opt-in Payment will be equal to the relevant percentage as set forth
below of (i) the Licensor Allocation of the Pre Opt-in Development Costs if
Lisensors are the Opt-in Party and (ii) the Licensee Allocation of the Pre
Opt-in Development Costs if Licensee is the Opt-in Party:

 

  •  

The relevant percentage shall be [*]% if the Opt-in Party exercises its Opt-in
during Opt-in Period 1 or Opt-in Period 2;

 

  •  

The relevant percentage shall be [*]% if the Opt-in Party exercises its
Opt-in-during Opt-in Period 3,

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

28



--------------------------------------------------------------------------------

  •  

The Opt-in Payment shall be [*]% if the Opt-in Party exercises its Opt-in during
Opt-in Period 4

 

  •  

The Opt-in Payment shall be [*]% if the Opt-in Party exercises its Opt-in during
Opt-in Period 5

 

  •  

The Opt-in Payment shall be [*]% if the Opt-in Party exercises its Opt-in during
Opt-in Period 6.

(iii) Exercise of Opt-in.

(A) Provision of Opt-in Information.

(a) Timing. The Developing Party shall provide, on a continuing basis, Opt-in
Information (as defined below) to the other Party as provided herein. Such Party
shall provide such Opt-in Information on any on-going preclinical activities
promptly following accrual thereof and such Opt-in Information upon completion
(as defined below) of the first Phase I Clinical Trial, Phase II Clinical Trial
and Phase III Clinical Trial with respect to any Subsequent Development Plan but
in no event more than thirty (30) days after completion of the data analysis for
such clinical trial. For the purposes of this Section, the term “end” or
“completion” shall mean that results from the clinical trial at issue have been
fully collected, analyzed and formatted consistently with the guidance provided
by the appropriate Regulatory Authority. The date of receipt by the other Party
of all information accrued from the Subsequent Development Plan which is
reasonably available to the Developing Party and which would be reasonably
material and necessary for the other Party to make a decision regarding
exercising such Opt-in during the Opt-in Period at issue for such indication
shall be the “Opt-in Notice Date”.

(b) Content. “Opt-in Information” shall include but is not limited to: a copy of
the final clinical study report and data, results (including but not limited to
results from the clinical trial at issue), reports and protocols and
interpretations of clinical trials, a detailed accounting of all Pre Opt-in
Development Costs; all analyses and information relating to predicted
manufacturing costs and any other pertinent manufacturing information (if
available to the relevant Party); anticipated regulatory costs and fees;
Regulatory Authority documentation and correspondence; and information relating
to expected third party royalty obligations. The Party receiving such Opt-in
Information shall only use such Opt-in Information to decide whether to exercise
an Opt-in. If such Party does not exercise an Opt-in, such Party shall not use
such Opt-in Information for any other purpose, shall return the same to the
Developing Party and shall maintain its confidentiality, provided that such
information qualifies as Know-how of the Developing Party.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

29



--------------------------------------------------------------------------------

(B) Opt-in Procedure and Providing Additional Information.

(a) Opt-in Procedure. Following the Opt-in Notice Date, the non-Developing Party
shall have the right, up until the end of the relevant Opt-in Period (the
“Opt-in Notice Period”), to cause the JSC to meet to address any issues arising
out of the Opt-in Information, including calculation of or accounting for any
Pre Opt-in Development Costs. Then, during such Opt-in Notice Period, the
non-Developing Party shall have the right to elect to participate together with
the other Party in the Subsequent Development Plan by providing the Developing
Party with written notice of its decision to so participate and by paying the
Opt-in Payment to the Developing Party (such notice and such reimbursement
payment are herein collectively referred to as an “Opt-in” by such Party) by a
date which is prior to the end of the Opt-in Period at issue. If the Party
electing to Opt-in fails to pay the Opt-in Payment to the Developing Party, and
continues to fail to make such payment within ten (10) business days of written
notice from the other Party (except that withholding disputed amounts shall not
be deemed a failure to make such reimbursement payment), then such Party shall
be deemed to have declined such Opt-in for such Subsequent Development Plan
during the Opt-in Period at issue, but shall continue to have the right to
Opt-in unless and until expiration of Opt-in Period 6.

(b) Obligation to Provide Additional Information. During the Opt-in Notice
Period, (1) the Developing Party shall have an affirmative obligation to provide
the other Party with any additional available information which would be
reasonably material for such other Party to make an Opt-in decision and,
(2) each Party may request additional information which would be reasonably
material for it to make an Opt-in decision and the Developing Party shall supply
such information to the extent it is reasonably available and necessary for the
Opt-in decision.

(c) Extension. In the event a Developing Party supplies additional information
pursuant to the preceding sentence and there are fewer than thirty (30) days
remaining in the relevant Opt-in Period, such Opt-in Period shall be extended to
such date that is thirty (30) days after the provision of such additional
information. A Party may, at its sole discretion, notify the Developing Party in
writing before the expiration of its rights set forth herein, that it waives
such rights and such Opt-in rights shall thereby terminate. The Opt-in Period
may be extended by this Section only once with respect to each Subsequent
Development Plan.

(C) Pre Opt-in Development Costs and Post Opt-in Development Costs.

(a) Timing of Reimbursement of Pre Opt-in Development Costs. At the same time a
Party provides the Opt-in Notification, such Party shall pay to the other Party
the Pre-Opt in Development Costs.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

30



--------------------------------------------------------------------------------

(b) Disputes. A Party may audit Pre Opt-in Development Costs submitted by the
other Party pursuant to this Agreement or may appoint internationally-recognized
professional accountants to do so. In the event that a Party reasonably disputes
specific items contained in the other Party’s calculation of Development Costs
due to the other Party’s incorrect calculation of Pre Opt-in Development Costs,
such Party shall pay the amounts not in dispute or in question and such disputed
or questioned amounts shall be identified by the JFC and submitted to the JSC
who shall promptly meet or confer to resolve such disputes or questions. Within
seven (7) business days following resolution of such matters, one Party shall
pay or reimburse to the other Party the appropriate remaining balance. In the
event the JSC is not able to resolve a dispute concerning the reimbursement of
Development Costs under this Section, the Parties shall follow the dispute
resolution procedure in Article 15.

(D) Joint Development After Opt-in. After any Opt-in, the Parties shall jointly
conduct all future Development activities that are planned in the relevant
Subsequent Development Plan for which the non-Developing Party has exercised its
Opt-in. For clarity, all such activities by either Party commencing from the
Opt-in Notice Date shall be subject to approval by the JSC pursuant to
Section 3.1.1 and thereafter the Parties will participate in co-development and
such Post Opt-in Development Costs (as of Opt-in Notice Date) shall be funded by
the Parties in the following proportion: Licensors shall be responsible for the
Licensors Allocation of such Post Opt-in Development Costs, and Licensee shall
be responsible for the Licensee Allocation of such Post Opt-in Development
Costs, only to the extent the foregoing Post Opt-in Development Costs are set
forth in the Subsequent Development Plan approved by the JSC. Corresponding
payments will be made as provided under Section 4.4.3.

(a) Consequences of Non-Exercise of Opt-in by Licensee. In the event Licensee
has not Opted-in with respect to a Subsequent Development Plan of Licensed
Product during Opt-in Period 6 or prior thereto, and therefore has not paid the
relevant Opt-in Payment as set forth in Section 4.4.4(ii)F(c) of this Agreement
to Licensors as the Developing Party, Licensors may serve a sixty (60) days
termination notice to Licensee; in the event that Licensee does not make such
payment within such sixty-day termination notice period. Licensor shall have the
right to terminate this Agreement at any time within two (2) months of
expiration of such sixty (60) day termination notice period and such termination
shall take effect seven (7) months after the expiration of the sixty (60) day
period and the provisions of Section 9.3 (except for 9.3.1(b)) shall apply,
provided however that if Licensee can reasonably demonstrate to Licensors that
(i) the market potential of such Product Improvement or Combination Product
which is the subject of such Subsequent Development Plan does not justify the
investment required from Licensee to bring such Product Improvement or
Combination Product to the market in the Territory or (ii) such Product
Improvement or Combination Product can be clearly differentiated from the
Licensed Product then being Developed or sold in the Territory, then this
Agreement may not be terminated by Licensors, but Licensors shall be entitled to
develop, market, promote sell and have sold such Product Improvement or
Combination Product anywhere in the Territory, notwithstanding the licenses
granted in Section 2.1, and with no duty of accounting or other payment to the
Licensee in such event.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

31



--------------------------------------------------------------------------------

5. COMMERCIALIZATION

5.1 Responsibility for Regulatory Affairs. Licensors shall be responsible for
all regulatory affairs related to obtaining the initial Market Authorization of
the Licensed Product including the Initial Product in the countries in the
Territory. For each country in the Territory, the obligations of Licensors in
such country shall include the preparation and filing of applications for
Marketing Authorizations in such country. Licensor shall use Diligent Efforts to
file and obtain the initial Market Authorization of the Initial Product, as well
as supplementary Marketing Authorization for the 2nd generation of the Initial
Product (i.e., the planned new syringe and attendant needle protection system to
be filed as a supplement after the approval of the Initial Product), in its own
name or that of its Affiliates, but any failure to so obtain Marketing
Authorization in any given country of the Territory shall not constitute a
material breach of this Agreement. Upon obtaining of Marketing Authorizations
and subject to applicable laws, Licensors shall promptly appoint Licensee as
Licensors’ regulatory agent to perform, on behalf of but at no cost to
Licensors, those activities that are the responsibility of the Licensor as
Marketing Authorization holder. Following the date of the grant of the Marketing
Authorization, Licensee shall (a) consult with Licensors regarding the
regulatory strategy in the Territory and consider in good faith Licensors’
comments regarding the same, (b) promptly provide Licensors with copies of all
correspondence received by Licensee from Regulatory Authorities within the
Territory, copies of any draft response and (c) consider in good faith
Licensors’ comments thereon prior to filing any such response. The Parties agree
to initiate promptly following the Effective Date, through the JSC or a
sub-group established by the JSC, discussion and analysis of the handling of
regulatory matters with respect to the Licensed Product in the Territory and
specific determination of the role of Licensee in acting as Licensors’
regulatory agent in the Territory.

Licensee will be solely responsible, at its own cost, for conducting at its cost
all formalities, steps and negotiation with Regulatory Authorities or any
governmental entity in establishing the resale pricing and acquiring
reimbursement for the Licensed Product in the Territory.

The Parties shall cooperate with each other in supplying data or documents that
may be requested or required by the other Party with respect to government
regulation, registrations, or approvals in a timely manner and in manner that
does not jeopardize the gaining or maintaining of a Marketing Authorization.

5.2 Pharmacovigilance Safety Data Exchange Agreement. A pharmacovigilance safety
data exchange agreement on standard and customary terms and conditions shall be
negotiated and executed between BIP and Licensee within ninety (90) days as from
the Effective Date, but in any event prior to Licensee initiation of any human
clinical trials or marketing of the Licensed Product.

5.3 Commercialization Efforts. Licensee shall be solely responsible and shall
use Diligent Efforts for the promotion and commercialization of the Licensed
Product in the Territory in accordance with the Commercialization Plan.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

32



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Parties shall agree within
the JSC upon a Commercialization Plan for each Licensed Product for each country
of the Territory where Licensee intends to commercialize the Licensed Product,
within one hundred and twenty (120) days after the Effective Date for the
Initial Product or within one hundred and twenty (120) days after the filing of
the first Marketing Authorization application for any other Licensed Product as
to which Licensee has a license under Article 2, as the case may be. The first
Commercialization Plan shall cover the remainder of the Calendar Year in which
it is prepared and the two subsequent Calendar Years. The Commercialization Plan
shall be updated annually in October or earlier, if in the interim a new filing
of Marketing Authorization application in any country of the Territory has
occurred with respect to such Licensed Product. Sales Forecasts included in the
Commercialization Plan shall be reviewed and agreed by the Parties within the
JSC at the time of annual update of the Commercialization Plan, provided,
however, that during such annual review, the Sales Forecasts of the Calendar
Year during which the review is conducted or the subsequent Calendar Year shall
not be modified unless agreed unanimously by the JSC, in light of, for example,
the occurrence of one or more events in the Territory of the following nature:
(i) changes in regulatory approval or compliance requirements having an adverse
impact upon the sales or projected sales of the Licensed Product, (ii) the
entrance of a generic competitor prior to the time anticipated in such market as
a result of the loss by either Party of any patent infringement action with
respect to such generic competitors and prior to expiration of the Licensed
Patent Rights; or (iii) actual or anticipated disruption of supply of Licensed
Products by Licensor, or (iv) any Force Majeure event .

5.4 Commercial Diligence.

5.4.1 Minimum Sales. Licensee shall achieve annual minimum sales of the Licensed
Products (aggregated across all Licensed Products) which shall be equal to [*]
percent of the applicable Sales Forecasts for such Calendar Year on a
country-by-country basis (the “Country Minimum Sales”). The total of all annual
Country Minimum Sales is defined as the “Aggregate Minimum Sales Requirements”.
After the end of the first full Calendar Year following the Calendar Year in
which the First Commercial Sale of the Licensed Product in the Territory occurs,
in the event Licensee fails in any subsequent Calendar Year (e.g., if First
Commercial Sale occurs in 2007, such failure would have to occur in 2009 or
later) to achieve the Aggregate Minimum Sales Requirements (except for Force
Majeure reasons or disruption of supply of Licensed Products by BIP), Licensee
will owe to Licensors the “Net Sales Compensation” as defined below within
thirty (30) days the end of the relevant Calendar Year. In the event that,
Licensee (i) does not pay the Net Sales Compensation due with respect to any
Calendar Year within such thirty (30) days or (ii) has paid the Net Sales
Compensation for two (2) consecutive Calendar Years and is liable for payment of
the Net Sales Compensation for a third consecutive Calendar Year, Licensors
shall have the right to terminate this Agreement with respect to such country
with respect to which Licensee has failed to pay the Net Sales Compensation or
is liable for payment of the Net

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

33



--------------------------------------------------------------------------------

Sales Compensation for a third consecutive Calendar Year, as the case may be.
The “Net Sales Compensation” for any Calendar Year shall be equal to the
Aggregate Minimum Sales Requirements applicable for such Calendar Year less the
aggregate Net Sales realized during such Calendar Year multiplied by the
applicable royalty rate.

5.4.2 Promotional Diligence. Should Licensee fail to undertake and fund [*] of
its Promotional Efforts as specified in the Commercialization Plan during [*]
consecutive Calendar Years in any country of the Territory and should Licensee
also have failed to achieve the Country Minimum Sales for such country as set
forth in Section 5.4.1 for each of such two (2) consecutive Calendar Years,
Licensors shall have the right to terminate this Agreement with respect to such
country. The Licensee shall provide access to its internal budget and actual
spending data as required in case there is an under spend as defined in this
Section 5.4.2 and provide available external data sources (i.e. to measure sales
force activity) to the same effect.

5.5 Minimum Inventory. Licensee shall at all times maintain a sufficient
inventory of the Licensed Products available for immediate delivery to customers
in the Territory, which shall correspond at least to the Territory-wide volume
of Licensee’s sales of the next three (3) forecasted months (which inventory
amount shall be reviewed by the Parties after the first Calendar Year following
the Calendar Year in which the First Commercial Sale occurred and modified if
necessary by the Parties’ mutual written agreement), and shall use all means and
make all arrangements necessary to fulfill in due time all orders it receives
from customers.

5.6 Sales Reporting and Records.

5.6.1 Monthly Sales Report.

Licensee undertakes to forward to Licensors before the 5th working day of each
calendar month a Licensed Product sales record expressed in value (in USD) and
volume by Licensed Products. Licensee shall use for this purpose the Monthly
Sales Report template attached in Schedule 7 to this Agreement or any other
template that may be agreed by the Parties from time to time. These reports
shall be signed and sent by email and by courier to Licensors.

5.6.2 Yearly Sales Reports.

Before February 27th of each Calendar Year, Licensee undertakes to forward to
Licensors a report on the preceding Calendar Year showing :

 

  •  

the Licensed Product sales achieved by Licensed Product in unit and in local
currency;

 

  •  

the Licensed Product sales development by customer and by Licensed Product
showing sales trends;

 

  •  

Licensed Product returns and claims from the market;

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

34



--------------------------------------------------------------------------------

  •  

Impact of competing products including those constituting Market Competition
(including the IMS data on the therapeutic classes to which the Licensed
Products pertain), pricing, acceptance of the Licensed Products by the medical
profession, hospitals, pharmacies, and chemistries, in the Territory.

These reports shall be signed and sent by email and by courier to Licensors.

5.6.3 Sales record. Licensee shall keep complete, accurate and detailed records
of all sales of Licensed Products during a period of three (3) years as from the
date of such sales being made. Licensors or their agent(s) may consult such
records at Licensee’s premises at any time during business hours with fifteen
(15) days notice, in order to make the customary verifications of the amount of
sales performed by Licensee.

5.7 Promotional Materials. Licensee shall forward a copy of all promotional
materials, including but not limited to brochures, video tapes and medical
information that Licensee is using for the promotion of the Licensed Products in
the Territory.

Licensee shall ensure that all promotional materials comply with local laws and
regulations of the relevant country of the Territory and do not infringe third
party’s rights. Therefore, notwithstanding the communication of Licensors on
such promotional materials, only Licensee shall be held liable in case of breach
of local laws and regulation or infringement of third parties’ rights.

All costs linked to the promotion of the Licensed Products shall be borne by
Licensee exclusively.

Upon early termination by one Party of this Agreement, subject to Licensee’s
rights to continue sales for up to six (6) months under Section 9.3.1(b)
Licensee shall, upon request and at Licensors’ discretion, either destroy or
immediately return to Licensors, at no cost, all promotional materials conceived
and printed by Licensee, for Licensors unrestricted use.

5.8 Restrictions. Licensee shall not actively sell, advertise nor seek customers
for the Licensed Products outside the Territory. During the term of this
Agreement, Licensee will not manufacture, promote, distribute nor sell, either
directly or indirectly, any pharmaceutical products in the Field having at least
one same approved Indication as any Licensed Product

5.9 Product Recalls. Product recalls procedure shall be set out in the Technical
Agreement.

 

6. MANUFACTURING AND SUPPLY

6.1 General.

6.1.1 Initial Product. BIP shall manufacture and supply to Licensee the Initial
Product, as and to the extent set forth in this Article 6. With respect to the
Initial

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

35



--------------------------------------------------------------------------------

Product, BIP and Licensee will collaborate to agree and implement within one
hundred and twenty (120) days following the Execution Date, a separate agreement
relating to technical requirements including without limitation supply
organization, quality assurance, specifications, complaints and batch recall,
control of material, analytical testing and validation of the Initial Product
(the “Technical Agreement”).

6.1.2 Product Improvements and Combination Products. In addition, as and to the
extent agreed upon by the Parties with respect to any Joint Subsequent
Development Plan or Subsequent Development Plan for which Licensee Opts-in, for
a Product Improvement or Combination Product, the manufacture and supply of such
Product Improvement or Combination Product to Licensee shall be as agreed upon
by the Parties in writing (including as needed the execution of a Technical
Agreement for each such Product Improvement or Combination Product).

6.2 Purchase Requirements for Commercial Supply. For the term of this Agreement
, Licensee shall purchase exclusively from BIP all of its requirements for
Licensed Products to conduct any Development activities as set forth in this
Agreement and to meet commercial demand in the Territory.

6.3 Clinical Supply Requirements. To the extent needed by Licensee, BIP shall
supply clinical requirements of the Initial Product in either bulk active form
or finished dosage form, as further set forth in the Initial Development Plan or
any Subsequent Development Plan, as relevant. Such Initial Product shall be
supplied at a price equal to BIP’s internal and out of pocket costs on a
schedule to be determined within the Development Plan, including all costs of
carriage and insurance, and such costs shall be paid within thirty (30) days of
invoice for same.

6.4 Delivery. Delivery of the Licensed Products shall be CIP (Carriage and
Insurance Paid, Incoterms 2000), RX Crossroads, Louisville, Kentucky(the
“Delivery Point”).

6.5 Commercial Supply Price. For launch and the first Calendar Quarter of the
year in which launched, Licensee shall purchase the Initial Products and Samples
at the per unit prices listed in Schedule 8 (the “Supply Price”), as of the
Execution Date. The Parties acknowledge that the ongoing Supply Price of the
Licensed Products shall be equal to twenty percent (20%) of average selling
price per unit sold of the Licensed Product in the Territory, Accordingly,
following such first Calendar Quarter Licensee, through the JFC shall calculate
the average selling price per unit sold of the Licensed Product in the Territory
over the prior Calendar Quarter, and such amount shall be used as the new
average selling price per unit sold for all units of Licensed Product purchased
during the remainder of the relevant Calendar Year. Each year prior to
30th January, the JFC shall calculate the average selling price per unit sold of
the Licensed Product in the Territory during each preceding Calendar Year and
such amount shall be used as the new average selling price per unit sold for all
units of Licensed Product to be purchased for the next Calendar Year. As the
Supply Price is or may be adjusted annually for each newly calculated average
selling price per unit sold of the Licensed Product in the

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

36



--------------------------------------------------------------------------------

Territory, Schedule 8 shall be updated to so reflect such adjusted price. Within
thirty (30) days after the end of a Calendar Year, the Parties, through the JFC,
will calculate the actual average selling price per unit sold of the Licensed
Product in the Territory and review the Supply Price of the Licensed Products
paid to BIP in light of such actual average selling price per unit sold and
Licensee shall adjust the supply price, retroactively, to an amount equal to
twenty (20) percent of the actual average selling price per unit sold in the
preceding Calendar Year. Such adjustment shall take the form of the issuance
(within ten (10) days following such adjustment) by BIP of a credit for the
amount overpaid or an invoice for the amount remaining due, as the case may be;
the invoice (if applicable) shall be settled within thirty (30) days following
the date of invoice. In addition, such actual average selling price per unit
sold will also be used as the new Supply Price for the current Calendar Year. As
used herein, “average selling price per unit sold” shall mean aggregate Net
Sales of Licensed Products for the Territory during the applicable Calendar
Year, divided by actual number of units of Licensed Product comprising such Net
Sales (including free goods but excluding samples).

BIP shall invoice Licensee upon shipping of the Licensed Products for any
Binding Orders. Payment of such invoice shall be made by Licensee to BIP within
thirty (30) calendar days of the date of the invoice and shall be made by wire
transfer, using the information below or as BIP may from time to time direct in
writing in its invoicing:

Name of the Bank: [*]

Wire transfer account number: [*]

Bank Accounts Numbers ( IBAN): [*]

Account owner: BEAUFOUR IPSEN PHARMA

If Licensee fails to pay any amounts owing to BIP here above when due, interest
shall accrue on overdue amounts at an annual rate equal to the average one-month
European Interbank Offered Rate (EURIBOR) plus two (2) percent as reported by
the European Bank Federation (or a successor or similar organization) from time
to time, calculated on the number of days such a payment is overdue.

6.6 Minimum Commercial Orders. The minimum quantities per order for the licensed
Products are specified in Schedule 9.

6.7 Order Forecast – Firm order.

6.7.1 At least ninety (90) days before the expected First Commercial Sale of the
Licensed Products in any country of the Territory, the Parties shall agree upon
a monthly rolling order forecast for the first eighteen (18) months for each SKU
of the Initial Product in such country(ies) (the “18-Month Rolling Order
Forecast”) which shall be under the form as attached in Schedule 10. Thereafter,
Licensee shall forward to

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

37



--------------------------------------------------------------------------------

BIP before the 20th day of every calendar month a revised and adjusted 18-Month
Rolling Order Forecast for the next eighteen (18) months for each of the
countries where the Licensed Product is commercialized or is expected to be
commercialized within less than ninety (90) days.

6.7.2 The forecast for the first three (3) months of the 18-Month Rolling Order
Forecast shall constitute a firm purchase order unless BIP informs Licensee of
the non availability of the ordered quantities of Products (the “Binding
Order”). The Binding Order relating to the 3rd month of the 18-Month Rolling
Order Forecast shall not exceed by more than twenty (20) percent the forecasts
relating to the 4th month of the preceding 18-Month Rolling Order Forecast. In
the event the Binding Order relating to the 3rd month of the 18-Month Rolling
Order Forecast exceeds twenty (20) percent, BIP shall use its Diligent Efforts
to supply any exceeding quantities.

6.7.3 The forecast for the fourth (4th) through sixth (6th) months of the
18-Month Rolling Order Forecast shall constitute a commitment by Licensee to
purchase at least fifty (50) percent of such forecasted amount for such months
unless BIP informs Licensee of the non availability of the ordered quantities of
Products (the “Semi-Binding Order”). The Semi-Binding Order relating to the 4th,
5th, and 6th months of the 18-Month Rolling Order Forecast shall not vary
(upward or downward) by more than twenty (20) percent the forecasts relating to
the 5th, 6th, and 7th months, respectively, of the preceding 18-Month Rolling
Order Forecast.

6.7.4 Licensee agrees that a Binding Order and/or a Semi-Binding Forecast cannot
be modified, and that no changes or cancellations shall be allowed.

6.7.5 In any instance, one (1) month before the preferred shipping date,
Licensee shall send a purchase order form using the form that will be forwarded
by BIP from time to time, with the quantities requested to be delivered to each
country and/or region and the requested dates of delivery, it being understood
that requested delivery shall occur no more frequently than once every six
(6) months.

6.7.6 BIP will use its commercially reasonable efforts to accommodate the
preferred delivery date mentioned by Licensee on the purchase order form which
shall, if possible, not be less than ten (10) days after the date of receipt of
the order form by BIP. Licensee shall take timely delivery of all quantities of
Licensed Products supplied by BIP.

6.7.7 All forecasts and orders shall be sent by email and confirmed by fax or
mail to the address set forth in the Technical Agreement.

6.7.8 The Parties agree that they will discuss any improvements to be made to
the mechanism of providing forecasts and Binding Orders in a spirit of permanent
improvement process.

6.8 Storage. Licensee shall provide warehouse facilities adequate to store the
Licensed Products in accordance with the relevant and approved storage
requirement as specified within the Technical Agreement and with standard
requirements related to cGMP pharmaceutical product storage and handling.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

38



--------------------------------------------------------------------------------

6.9 Packaging. BIP shall supply Licensee with finished dosage form of the
Initial Products fully packaged and labeled ready for sale in each country of
the Territory, unless otherwise agreed by the Parties in writing, unless
specified otherwise pursuant to the Commercialization Plan. BIP shall be
entitled to modify such packaging and leaflet at any time subject to Licensee’s
prior agreement. Any modifications to the initial packaging required by Licensee
or by Regulatory Authorities shall be implemented only upon BIP’s prior written
approval and provided that Licensee shall reimburse all costs and expenses in
relation thereto.

6.10 Minimum Shelf Life. The Licensed Product shall be delivered to Licensee
with a remaining shelf life of eighty percent (80%) of the total shelf life and
in no case less than sixteen (16) months.

6.11 Regulatory Compliance. Licensee shall observe any and all applicable laws
and regulations of the Territory, with respect to the import, warehousing,
promotion, distribution and sale of pharmaceutical specialties, and undertakes
to make and fulfill any and all formalities in connection with all such
activities which may be required under applicable laws and regulations of the
Territory, including but not limited to, clearance of customs and/or exchange
control declarations and payment of any and all sales taxes which are or may
become due in the Territory.

6.12 Legal Requirements in Territory. Licensee shall provide BIP with
appropriate and updated information related to the legal and regulatory
requirements in the Territory with regards to the Initial Products (including
but not limited to quality, therapeutic use, packaging, labeling and storage).
Such information shall be forwarded to BIP in writing by Licensee forthwith upon
its becoming aware of the same. BIP shall be responsible to proceed promptly to
any Licensed Products packaging or labeling modification required by the
Regulatory Authorities of the Territory. Licensee shall provide BIP (or its
designated third party manufacturer) with the relevant technical assistance if
so requested by BIP, to that effect.

6.13 Licensee shall solely be responsible for and support all costs and expenses
arising out of the occurrence of any damage, destruction or loss of any
quantities of Licensed Products from the time BIP has delivered the Licensed
Products to the Delivery Point. Licensee shall contract an insurance to cover
such risks (including without limitation the risks incurred by the Licensed
Products during its transportation) and shall maintain such insurance in force
during the entire term of this Agreement.

6.14 Licensee shall obtain at its own costs any export/import license or other
official authorization and carry out, where applicable, all customs formalities
for the export/import of the Licensed Products.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

39



--------------------------------------------------------------------------------

6.15 Specifications and compliance with cGMP shall be set forth in the Technical
Agreement.

6.15.1 BIP warrants that all quantities of Licensed Products delivered to
Licensee pursuant to this Agreement meet the Specifications, that the Licensed
Products are manufactured in full compliance with current Good Manufacturing
Practices for all countries of the Territory where the Licensed Products are
sold and that all necessary tests and analysis in the course of the
manufacturing processes and thereafter have been duly carried out and shall,
with each delivery pursuant hereto, provide Licensee with copies of the
appropriate quality assurance certificates issued in English by the
manufacturing plants and the Qualified Person.

6.15.2 BIP shall have the right to modify the Specifications subject to prior
notification to Licensee and subject to approval by the Regulatory Authority. In
the event Licensee desires other or special Specifications for the Licensed
Product or guidelines to be considered, Licensee shall notify BIP accordingly.
BIP agree to consider in good faith such special Specifications or guidelines,
provided, however, that any costs relating to the implementation of such special
Specifications or guidelines will be borne by Licensee.

6.16 Checking – non conformity.

6.16.1 Upon delivery of the Licensed Products to the Delivery Point, Licensee
shall inspect the Licensed Products and shall notify BIP within a period set
forth in the Technical Agreement, by telefax confirmed by courier, of any damage
visible from inspection or of any shortages or non-conformity of the delivered
Licensed Products with supporting detailed evidence and documents and their
translation in English shall be included. Upon request of BIP, Licensee shall
make available to BIP samples of the Licensed Products which are declared as
defective. In case of non conformity to the Specifications of any quantity of
the Licensed Products delivered pursuant hereto, BIP shall take back, at its
expense, the quantities concerned and shall replace them promptly after BIP
received the relevant notice.

6.16.2 Any dispute between the Parties regarding shortage or damages of any
quantity of the Licensed Products delivered hereunder shall be referred to an
expert jointly appointed by BIP and Licensee within thirty (30) days from the
receipt by BIP of the notice of claim of Licensee as set forth in the Technical
Agreement.

6.16.3 BIP shall not replace defective Licensed Products returned to Licensee by
the customers, patients, or authorities, unless the relevant Licensed Product
defect is due to (i) Licensed Product manufacturing defaults in so far as the
Licensed Product does not meet the Specifications, (ii) the Licensed Product
manufacturing process, or (iii) Licensed Product defaults that occurred during
the delivery of the Licensed Products from the manufacturer’s import warehouse
to the Delivery Point.

6.16.4 Without prejudice to the Party bearing defective Licensed Products
replacement costs in accordance with the provisions of this Section, if BIP so
decides, Licensee shall destroy immediately upon written notice, any quantity of
defective Licensed Products and provide to BIP the corresponding certificate of
destruction hereof.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

40



--------------------------------------------------------------------------------

6.17 Failure to Supply. In the event that at any time during the term of the
Agreement, BIP delivers non-conforming lots of the Initial Product, as further
defined in the Technical Agreement, three (3) times in any twelve (12) month
period (a “Default”), then:

(a) Licensee shall give written notice to BIP specifying the occurrence of such
Default (and, to the extent BIP anticipates a possible Default, BIP shall inform
Licensee of such possibility as it becomes known to BIP);

(b) The JSC shall investigate the cause of the Default. Thereafter, the Parties
shall discuss in good faith through the JSC the appropriate mechanism to cure
the Default based on the JSC’s investigation. Such mechanisms for cure may
include for example, but without limitation, the establishment by BIP of a
secondary source for the manufacture and supply of Initial Product to Licensee.

(c) In addition, where there is limited supply of conforming Licensed Product,
the JSC shall determine the allocation of the available Licensed Product between
the Licensors Territory and the Territory, taking into consideration the sales
volume of such territories in the previous 6-month period;

(d) Following the Parties’ acceptance of an appropriate mechanism to cure the
Default, BIP shall use Diligent Efforts to implement such agreed upon mechanism.

 

7. PAYMENTS

7.1 Milestone Payments. In consideration of the rights granted by and
undertakings of Licensors under this Agreement, Licensee shall make the
following non-refundable and non-creditable milestone payments:

7.1.1 Up-Front Payments.

(i) In consideration of the exclusive license granted under Licensed Patents
Rights hereunder, Licensee shall owe and pay SCRAS fourteen million two hundred
seventy thousand and ninety USD ($14,270,090) on the Effective Date.

(ii) In consideration of the exclusive license granted under Licensed Know-How
hereunder, Licensee shall owe BIP ten million seven hundred sixty six thousand
and nine hundred and ten USD ($10,766,910) which shall be paid to SCRAS, on
behalf of BIP, on the Effective Date simultaneously with the payment set forth
in Section 7.1.1(i) and SCRAS shall make, and be responsible for, the relevant
payment to BIP of its share of such amount.

7.1.2 Approval Milestone Payments.

(i) In consideration of the exclusive license granted under Licensed Patents
Rights hereunder, Licensee shall owe SCRAS seventeen million one

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

41



--------------------------------------------------------------------------------

hundred thousand (17,100,000) Euros and in consideration of the exclusive
license granted under Licensed Know-How hereunder, Licensee shall owe BIP twelve
million nine hundred thousand (12,900,000) Euros (the “Approval Milestone
Payments”) as indicated in Section 7.1.2(v) below following the obtaining of
either (A) the grant of an initial Marketing Authorization (i) meeting the
Target Label or (ii) which does not strictly meet the Target label, but
nonetheless provides access to a number of patients (the “MA Population”) which
is more than [*]% of the Target Population or (B) where the criteria set forth
in (A)(i) and (A)(ii) are not satisfied by the initial Marketing Authorization,
the grant of a Subsequent Marketing Authorization (defined below) that satisfies
the criteria set forth in Section 7.1.2(iii) below.

(ii) In the event that Licensors have not obtained a Marketing Authorization the
MA Population of which is more than [*]% of the Target Population, the Approval
Milestone Payments shall not be paid and Licensors shall use their Diligent
Efforts to obtain a new Marketing Authorization or to extend the initial
Marketing Authorization with the view to meet the Target Label (the “Subsequent
Marketing Authorization”) within three (3) years from the date of obtaining of
the initial Marketing Authorization (the “Agreed Period”).

(iii) Licensee shall pay Licensors the Approval Milestone Payments in accordance
with clause (v) below in the event Licensors obtain a Subsequent Marketing
Authorization within the Agreed Period the MA Population of which is more than
[*]% of the Target Population.

(iv) In case of dispute of the Parties on the determination of the MA
Population, such dispute shall be first submitted to the JSC. In case of failure
by the JSC to find a solution acceptable to all Parties, the matter will be
referred to resolution by senior management of the Parties as provided for in
Section 15.1 and ultimately to the final decision of three (3) experts of
international reputation in the endocrinology field, one being appointed by
Licensee within fifteen (15) days following failure by the senior executive to
resolve this issue, one by Licensors within fifteen (15) days following failure
by the senior executive to resolve this issue and one by the two first experts
within fifteen (15) days following their appointment. In the event one Party
fails to appoint an expert, the other Party may appoint such expert. Once
appointed, the experts shall provide the Parties with their decision within one
(1) month from the date of the appointment of the third expert and this decision
shall be final and binding upon the Parties. The decision of the expert shall
also allocate the cost for this expertise resolution among the Parties in a
proportion the experts deems reasonable.

(v) The Approval Milestone Payments shall both be paid by Licensee to SCRAS
within thirty (30) days following determination by the Parties as to whether the
MA Population is less or above [*] percent ([*]%) or [*] percent ([*]%) of the
Target Population and the Parties shall use their Diligent Efforts to agree on
such determination no later than sixty (60) days following the date of the grant
of Marketing Authorization or the Subsequent Marketing Authorization. SCRAS
shall be responsible for and shall pay the relevant amount to BIP of its share
of such Approval Milestone Payments.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

42



--------------------------------------------------------------------------------

7.1.3 Each milestone payment under this Section 7.1 shall be made only once with
respect to the achievement of the applicable milestone events and shall be
payable the first time such milestone event is achieved. Milestone payments set
forth above shall be due only for the first Licensed Product developed and
commercialized under this Agreement to reach the above stages.

7.2 Royalty Payments.

7.2.1 Plain Royalty Rate

(a) Licensed Patent Rights Rate. In consideration of the rights granted by SCRAS
under the Licensed Patent Rights and undertakings of SCRAS under this Agreement,
Licensee shall owe SCRAS the following royalties which shall accrue on a
country-by-country basis in the Territory upon the First Commercial Sale of the
Licensed Product for the Royalty Term:

(i) For annual Net Sales of the Licensed Products for the Territory below $[*]
USD : [*]% of Net Sales ;

(ii) For annual Net Sales of the Licensed Products for the Territory between
$[*] and $[*] USD: [*]% of Net Sales ;

(iii) For annual Net Sales of the Licensed Products for the Territory above $[*]
USD: [*]% of Net Sales.

(b) Licensed Know-How Rate. In consideration of the rights granted by BIP under
the Licensed Know-How and undertakings of BIP under this Agreement, Licensee
shall owe BIP the following royalties which shall accrue on a country-by-country
basis in the Territory upon the First Commercial Sale of the Licensed Product
for the Royalty Term:

(iv) For annual Net Sales of the Licensed Products for the Territory below $[*]
USD: [*]% of Net Sales ;

(v) For annual Net Sales of the Licensed Products for the Territory between $[*]
and $[*] USD: [*]% of Net Sales ;

(vi) For annual Net Sales of the Licensed Products for the Territory above $[*]
USD: [*]% of Net Sales.

(c) Licensed Trademark Rate. In consideration of the rights granted by SCRAS
under the Licensed Trademark and undertakings of SCRAS under this Agreement,
Licensee shall owe SCRAS a royalty of [*]% which shall accrue on a
country-by-country basis in the Territory upon the First Commercial Sale of the
Licensed Product for the Royalty Term.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

43



--------------------------------------------------------------------------------

7.2.2 Royalty Reductions. The royalty rates mentioned in Section 7.2.1(a),
(b) and (c) shall be reduced in the following cases, on a country-by-country
basis, and the JFC shall determine the mechanism for applying such
country-specific reductions due to the fact that annual Net Sales are determined
on a total Territory basis:

(a) in the event Market Competition exists in such country and the manufacture,
use, or sale of Licensed Product would infringe a Valid Claim but for the
licenses granted under this Agreement, the above royalty rates set forth in
section 7.2.1 above will be reduced by [*]%.

(b) in the event the manufacture, sale or use of the Licensed Product would
infringe no Valid Claim but for the licenses granted under this Agreement and
for so long as no Market Competition Exists, the above royalty rates set forth
in section 7.2.1 will be reduced by [*]%.

(c) in the event the manufacture, sale or use of the Licensed Product would
infringe no Valid Claim but for the licenses granted under this Agreement and
Market Competition exists in such country, the plain royalty rates set forth in
section 7.2.1 will be reduced by [*]% and, for the sake of certainty, shall
total:

(i) For annual Net Sales of the Licensed Products for the Territory below $[*]
USD: [*]% of Net Sales in such country;

(ii) For annual Net Sales of the Licensed Products for the Territory between
$[*] USD and $[*] USD: [*]% of Net Sales in such country;

(iii) For annual Net Sales of the Licensed Products for the Territory above $[*]
USD: [*]% of Net Sales in such country.

Notwithstanding the foregoing, in the case of subsection (a) above, in event of
Market Competition, and where the Valid Claim still exists but nonetheless
Licensee has a good faith belief, based on advise of legal counsel, that
enforcing the Valid Claim against third party competitors is not in the best
interests of the Parties, or that Licensors or themselves will not prevail in
the enforcement of the Licensed Patent Rights or Licensee has other strategic
reasons for recommending that the Parties elect not to enforce the Licensed
Patent Rights, then the Parties will confer in good faith to determine an
appropriate reduction to the royalty rate set forth in Section 7.2.2(a).

(d) the royalty rates set forth in this Section 7.2 may be further off-set in
accordance with Section 8.2.3(ii).

For the purpose of determining whether the manufacture, use or sale of Licensed
Product in any jurisdiction in the Territory would infringe a valid claim if not
for the licenses granted herein, any Licensed Product not manufactured within
the jurisdiction in which use or sale of that Licensed Product occurs shall be
deemed to have been manufactured in that jurisdiction.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

44



--------------------------------------------------------------------------------

7.2.3 Reports; Payment of Royalties. During the term of the Agreement, Licensee
shall furnish to Licensors two quarterly written report for each Calendar
Quarter showing for the First Report Licensee’s estimated Net Sales of all
Licensed Products sold by Licensee, its Affiliates or Sub-licensees in the
aggregate and on a country-by-country basis during the reporting period; for the
Second Report the actual Net Sales of all Licensed Products sold by Licensee,
its Affiliates or Sub-licensees in the aggregate and on a country-by-country
basis during the reporting period and the calculation of the royalties and/or
other payments payable to Licensors under this Agreement. The First Quarterly
reports shall be due on the fifth (5th) day following the close of each Calendar
Quarter and will be used as information only by Licensors for accounting
purposes. The Second Quarterly Reports shall be due on the sixtieth (60th) day
following the close of each Calendar Quarter. Royalties or other payments shown
to have accrued by each royalty report shall be due and payable on the date such
report is due and shall all be paid to SCRAS, who shall solely be responsible
for the allocation of the relevant royalties owed hereunder among SCRAS and BIP.
Licensee shall keep complete and accurate records in connection with the sale of
Licensed Products hereunder in sufficient detail to permit accurate
determination of all figures necessary for calculation and verification of
royalty and other payment obligations set forth in this Section 7.

7.2.4 Audits. Upon the written request of Licensors thirty (30) days in advance,
Licensee shall permit an independent certified public accounting firm of an
internationally recognized standing and selected by Licensors to have access
during normal business hours to such of the records of Licensee as may be
reasonably necessary to verify the accuracy of the reports under Section 7.2.3
provided however that it does not disrupt Licensee’s operation of business. The
accounting firm shall disclose to Licensee and Licensors whether the reports are
correct or incorrect, the specific details concerning any discrepancies and such
other information that should properly be contained in a royalty report required
under this Agreement.

If such accounting firm concludes that additional royalties or other amounts
were owed, Licensee shall pay the additional royalties or payments within thirty
(30) days of the date Licensors deliver to Licensee such accounting firm’s
written report so concluding. In the event such accounting firm concludes that
amounts were overpaid by Licensee, Licensors shall repay Licensee the amount of
such overpayment within thirty (30) days of the date Licensors deliver to
Licensee such accounting firm’s written report so concluding. The fees charged
by such accounting firm shall be paid by Licensors; provided, however, that if
an error in favor of Licensors of more than five (5) percent of the royalties
due hereunder for the period being reviewed is discovered, then the fees and
expenses of the accounting firm shall be paid by Licensee.

If such accounting firm concludes that the reports were correct, Licensors shall
not be entitled to request any further audit during the next thirty-six
(36) months.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

45



--------------------------------------------------------------------------------

Upon the expiration of thirty-six (36) months following the end of any Calendar
Year for which Licensee has made payment in full of all royalties and other
amounts payable with respect to such year, and in the absence of negligence or
willful misconduct of Licensee or a contrary finding by an accounting firm
pursuant to this Section, such calculation shall be binding and conclusive upon
Licensors and Licensee shall be released from any liability or accountability
with respect to royalties or other payment for such Calendar Year.

7.2.5 Payments; Currencies and Exchange Rate. All royalty payments to SCRAS
under this Agreement shall be made in USD. When calculating Net Sales, Licensee
shall convert the amount of invoiced sales in currencies other than USD into USD
using the exchange rates as determined by Licensee for the purpose of
consolidating its financial statements. All payments related to Developments
Costs (joint development or after Opt-In by a Party) will be made in the
currency of the invoicing Party (i.e., the Party being reimbursed).

7.2.6 Late Payment. In case of late payment of any payment due hereunder by
Licensee (or in case of additional payment due by one Party to the other
pursuant to Section 7.2.4), Licensee shall pay to SCRAS and/or BIP, as the case
may be, interest on the unpaid amount until such payment is paid in full, at the
average one-month European Interbank Offered Rate (EURIBOR) plus two (2) percent
as reported by the European Bank Federation (or a successor or similar
organization) from time to time, calculated on the number of days such a payment
is overdue.

7.2.7 Tax Withholding. If provision is made in law or regulation of any country
in the Territory for withholding of taxes of any type, levies or other charges
with respect to any amounts payable by Licensee to SCRAS and BIP pursuant to
this Agreement, Licensee shall promptly pay such tax, levy or charge for and on
behalf of SCRAS and/or BIP, as the case may be, to the proper governmental
authority and Licensee shall promptly furnish SCRAS and/or BIP, as the case may
be, with certificate of taxes deducted under such withholding tax laws. Licensee
shall have the right to offset any such tax, levy or charge actually paid from
any payment due to SCRAS and/or BIP, as the case may be, or shall be promptly
reimbursed by SCRAS and/or BIP, as the case may be, if no further payments are
due. Licensors and Licensee shall cooperate with each other in obtaining any
exemption from or reduced rate of tax available under any applicable law or tax
treaty.

Licensee and Licensors shall pay for their own account all sales, turnover,
income, revenue, value added and other taxes levied on account of payments
accruing or made under this Agreement. All amounts expressed in this Agreement
exclude such taxes which were required by law shall be charged at the applicable
rate.

 

8. TRADEMARKS AND INTELLECTUAL PROPERTY RIGHTS

8.1 Licensed Trademark.

8.1.1 The Licensed Product will be marketed in the Territory under the Licensed
Trademark. In specific countries where the use of the Licensed Trademark is not
permitted by law or is not appropriate including for reasons relating to
language or

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

46



--------------------------------------------------------------------------------

custom, Licensee shall have the possibility to use a different trademark,
subject to SCRAS’s prior written approval which shall not be unreasonably
withheld or delayed. SCRAS shall be responsible for securing and for maintaining
registrations for the Licensed Trademark in the Territory and shall use
reasonable commercial efforts in that regard, provided, however, that SCRAS
shall not be deemed to have breached this Agreement if it is unable to obtain
registration of the Licensed Trademark in every country in the Territory. In the
event, despite its reasonable commercial efforts, SCRAS is unable to obtain or
maintain registrations for the Licensed Trademark in some country (ies) in the
Territory, SCRAS and Licensee shall negotiate in good faith concerning the use
of such other trademarks as may be available for marketing the Licensed Product
in those countries.

8.1.2 Enforcement. Licensee and SCRAS shall cooperate with each other and use
reasonable efforts to protect the Licensed Trademark from infringement by third
parties. Without limiting the foregoing, each Party shall promptly notify the
other Party of any known, threatened or suspected infringement, imitation or
unauthorized use of or unfair competition relating to the Licensed Trademark.
SCRAS shall have the first right to determine in its discretion whether to and
to what extent to institute, prosecute and/or defend any action or proceedings
involving or affecting any rights relating to the Licensed Trademark. Upon
SCRAS’s reasonable request, Licensee shall, at SCRAS’s expense, cooperate with
and assist SCRAS in any of SCRAS’s enforcement efforts with respect to the
Licensed Trademark. SCRAS shall promptly inform Licensee if SCRAS elects not to
take action against any actual or suspected infringement of the Licensed
Trademark, in which case, Licensee, at its own expense, shall then have the
right, but not the obligation, to bring or assume control of any action against
the allegedly infringing third party as Licensee determines may be necessary,
provided, however, that Licensee shall not enter into any settlement or
compromise of any claim relating to the Licensed Trademark without the prior
written consent of SCRAS. In the event that Licensee brings or assumes control
of any such action, then SCRAS agrees to, at Licensee’s expense, reasonably
assist Licensee in connection therewith. In either case, the Party that
initiated and prosecuted, or maintained the defense of the action shall bear all
costs and expenses (including reasonable attorneys’ fees) incurred in connection
with the action and shall be entitled to recoup those amounts in the event of
recovery, by settlement or otherwise. The amount of any recovery remaining shall
be shared equally by SCRAS and Licensee.

8.1.3 Avoidance of Confusion. Licensee and its Affiliates or Sublicensee shall
not market, promote, sell and/or distribute anywhere in the Territory any
product other than Licensed Product under the Licensed Trademark or any
confusingly similar trademark, and SCRAS and its Affiliates or sublicensee shall
not market, promote, sell and/or distribute anywhere in the Licensors Territory
any product other than Licensed Product under the Licensed Trademark or any
confusingly similar trademark. Licensee and its Affiliates shall not, directly
or indirectly, contest the validity of or SCRAS’s rights in the Licensed
Trademark anywhere in the Territory or assist any third party in doing so. In
the event that actual confusion should arise, or either Party reasonably
believes that a likelihood of confusion may arise, in connection with SCRAS’ and
Licensee’s respective uses of the Licensed Trademark, SCRAS and Licensee will
fully cooperate in an effort to eliminate such confusion and to avoid the
possibility of such a likelihood of confusion.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

47



--------------------------------------------------------------------------------

8.2 Licensors IP Rights.

8.2.1 Securing Patent Protection. SCRAS will take all commercially reasonable
actions necessary to file, prosecute and maintain patent protection for the
Licensed Product in the Territory during the term of this Agreement.

8.2.2 Third Party Infringement of Licensors IP Rights. Each of SCRAS or Licensee
shall promptly give the other Party notice of any suspected infringement in the
Territory of any patent application or patent included in the Licensors IP
Rights that comes to such Party’s attention. SCRAS and Licensee will thereafter
consult and cooperate fully to determine a course of action, including, without
limitation, the commencement of legal action by SCRAS or Licensee. However,
SCRAS shall have the first right to initiate and prosecute such legal action at
its own expense and in the name of SCRAS and/or Licensee, or to control the
defense of any declaratory judgment action relating to Licensors IP Rights.
SCRAS shall promptly inform Licensee if SCRAS elects not to exercise such first
right, in which case Licensee shall thereafter have the right either to initiate
and prosecute such action or to control the defense of such declaratory judgment
action in the name of SCRAS and, if necessary, Licensee, provided, however, that
Licensee shall not enter into any settlement or compromise of any claim relating
to the Licensors IP Rights licensed hereunder without the prior written consent
of SCRAS. If SCRAS elects not to initiate and prosecute such an infringement or
defend a declaratory judgment action in any country in the Territory and
Licensee elects to do so, the cost of any agreed-upon course of action,
including the costs of any legal action commenced or any declaratory judgment
action defended, shall be borne solely by Licensee.

If either SCRAS or Licensee elects to institute a legal proceeding to enforce
Licensors IP Rights against an alleged infringing party, the other Party shall
fully cooperate with and supply all assistance reasonably requested by the Party
instituting such proceeding, at the expense of the Party instituting such
proceeding. Any recovery or award obtained by either SCRAS or Licensee as a
result of any such action or settlement shall be shared as follows:

(a) if SCRAS initiated and prosecuted, or maintained the defense of, the action,
the amount of any recovery remaining then shall be retained by SCRAS; and

(b) if Licensee initiated and prosecuted, or maintained the defense of, the
action, the amount of any recovery remaining shall be retained by Licensee,
except that SCRAS shall receive a portion equivalent to the royalties it would
have received in accordance with the terms of this Agreement as if such amount
were Net Sales of Licensee.

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

48



--------------------------------------------------------------------------------

For any such legal action or defense, in the event that either SCRAS or Licensee
is unable to initiate, prosecute, or defend such action solely in its own name,
the other Party will join such action voluntarily and will execute all documents
necessary for the Party to prosecute, defend and maintain such action. In
connection with any such action, SCRAS and Licensee will cooperate fully and
will provide each other with any information or assistance that either
reasonably may request. Any recovery or award obtained by either SCRAS or
Licensee as a result of any such action or settlement shall be shared as
follows:

(c) the Party that initiated and prosecuted, or maintained the defense of, the
action shall recoup all of its costs and expenses (including reasonable
attorneys’ fees) incurred in connection with the action, whether the recovery is
by settlement or otherwise;

(d) the other Party then shall, to the extent possible, recover its costs and
expenses (including reasonable attorneys’ fees) incurred in connection with the
action;

(e) if SCRAS initiated and prosecuted, or maintained the defense of, the action,
the amount of any recovery remaining then shall be retained by SCRAS; and

(f) if Licensee initiated and prosecuted, or maintained the defense of, the
action, the amount of any recovery remaining shall be retained by Licensee,
except that SCRAS shall receive a portion equivalent to the royalties it would
have received in accordance with the terms of this Agreement as if such amount
were Net Sales of Licensee.

8.2.3 Third Party Intellectual Property.

(i) In the event that either SCRAS or Licensee becomes aware of any claim or
potential claim that the practice by either SCRAS or Licensee of Licensors IP
Rights hereunder infringes the intellectual property rights of any third party,
such Party shall promptly notify the other Party. As between SCRAS and Licensee,
SCRAS shall have the first right, but not the obligation, to defend the Parties
against any claim by a third party that the Development, use, sale, offer for
sale, export or import of Licensed Product in the Territory infringes third
party intellectual property rights. Licensee shall have the right to participate
in the defense of such claim but shall not take any position inconsistent with
SCRAS’s position on such issues. In the event that SCRAS chooses in its sole
discretion not to defend such suit, Licensee shall have the right but not the
obligation to defend such suit. Licensee shall not settle any action pursuant to
this Section without SCRAS’s consent, such consent not to be unreasonably
withheld.

(ii) If Licensee would be prevented from developing, manufacturing using,
selling or importing the Licensed Product in any country of the Territory on the
grounds that by doing so Licensee would infringe a Dominating Patent held by a
third party in said country and Licensee licenses rights to such Dominating
Patent in said country, then [*] percent ([*]%) of any royalties on Licensed
Product sales paid by Licensee to such third party in any Calendar Year in such
country with respect to

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

49



--------------------------------------------------------------------------------

such Dominating Patent shall be deducted from any royalty payments payable to
SCRAS and/or BIP, as the case may be, by Licensee in such Calendar Year (the
“Royalty Reduction”), provided, however, that (i) Licensors have been informed
of the Dominating Patent and has had an opportunity to provide input on any
related discussion of whether to license such Dominating Patent and negotiation
of royalty rates; and (ii) subject to the warranties and representations made by
Licensors under Section 11.1 of this Agreement, the amount of the Royalty
Reduction in any Calendar Year shall not exceed [*] percent ([*]%) of the
royalties (the “Royalty Reduction Cap”) that would have otherwise been payable
by Licensee to Licensors for such Calendar Year and for such country. Any amount
of the Royalty Reduction which is not offset against royalty payments due to
Licensors (because it exceeds the Royalty Reduction Cap) shall be carried
forward to and deducted in subsequent Calendar Years until the expiration date
of the term. The Parties shall negotiate in good faith the consequences of
several Dominating Patents, if and when such several Dominating Patents come to
the attention of the Parties.

8.3 Joint IP Rights. All Know-How arising from Development activities undertaken
and funded jointly by the Parties pursuant to Article 4 shall be jointly owned
by BIP and the Licensee, regardless of inventorship, but subject to the licenses
set forth in this Agreement. All Patent Rights arising from Development
activities undertaken and funded jointly by the Parties pursuant to Article 4
shall be jointly owned by SCRAS and the Licensee, regardless of inventorship,
but subject to the licenses set forth in this Agreement. The allocation of
responsibilities and costs between the Parties for filing, prosecution,
maintenance and enforcement of such Patent Rights jointly owned by SCRAS and the
Licensee shall be decided by a joint patent committee appointed and overseen by
the JSC, consisting of two (2) members from each Party (the “Joint Patent
Committee”). The initial members for such Joint Patent Committee are set out in
Schedule 13.

8.4 Patents Solely Owned.

8.4.1 Licensee shall have the sole discretion for the filing, prosecution,
maintenance and enforcement of Patent Rights that it solely owns, provided that,
if any such Patent Rights are subject to a license grant to Licensors as a
result of Licensors’ exercise of its Opt-in rights under Section 4.4.4(ii)(F),
then at the time Licensors exercise their Opt-in rights, the Parties shall agree
upon reasonable terms under which Licensors shall participate in the filing,
prosecution, maintenance and enforcement of such Patent Rights in Licensors
Territory, in a form substantially similar in principle to those set forth in
Section 8.2.

8.4.2 Licensors shall have the sole discretion for the filing, prosecution,
maintenance and enforcement of Patent Rights that they solely own, provided
that, if any such Patent Rights are subject to a license grant to Licensee as a
result of Licensee’s exercise of its Opt-in rights under Section 4.4.4(ii)(F),
then at the time Licensee exercises its Opt-in rights, the Parties shall agree
upon reasonable terms under which Licensee shall participate in the filing,
prosecution, maintenance and enforcement of such Patent Rights in the Territory,
in a form substantially similar in principle to those set forth in Section 8.2.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

50



--------------------------------------------------------------------------------

9. TERM AND TERMINATION

9.1 Term.

9.1.1 Conditions to Closing. This Agreement shall become effective upon the
Effective Date, after the Parties have obtained all consents (including without
limitation, the expiration or termination of the waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, if any, and
all governmental or regulatory consents, approvals or authorizations required in
connection with the valid execution and delivery of this Agreement, the Increlex
Agreement and the Equity Transaction Documents and all necessary stockholder
consents and approvals), permits and waivers necessary or appropriate for
consummation of any of the transactions contemplated by this Agreement, the
Increlex Agreement and the Equity Transaction Documents.

9.1.2 Term; Expiration. The term of the Agreement shall commence on its
Effective Date and, unless sooner terminated as provided herein, shall continue
in full force and effect on a Licensed Product by Licensed Product and
country-by-country basis until the expiration of the Royalty Term with respect
to such Licensed Product in such country. Upon expiration of the Royalty Term
with respect to a given Licensed Product, in a given country, Licensee shall be
granted a fully paid-up, irrevocable and perpetual non-exclusive license under
all Licensors IP Rights with respect such Licensed Product and a fully paid-up,
irrevocable and perpetual exclusive license under the Licensed Trademark with
respect to such Licensed Product and its promotional material.

9.2 Termination.

9.2.1 Either Party may terminate this Agreement, in whole or in part as
applicable, effective immediately upon receipt of written notice to the other
Party, under the following circumstances:

(a) if the other Party is in material breach or default with respect to any term
or provision hereof and fails to cure the same within thirty (30) days of
receipt of written notice of said breach or default; or

(b) in the case of safeguard procedure, judicial recovery or judicial
liquidation of the other Party, subject to the compliance with the provisions of
articles L. 622-13, L. 631-14 and/or L. 641-10 of the French Commercial Code; or

(c) where the right to terminate the Agreement in whole or in part is
specifically provided for herein.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

51



--------------------------------------------------------------------------------

9.3 Resulting Obligations. Upon early termination of this Agreement the
following shall apply:

9.3.1 Rights to Licensed Product in the Territory.

(a) In the event of termination by Licensors pursuant to Section 9.2.1 with
respect to a one or more Licensed Products, all rights to such Licensed
Product(s) shall revert to Licensors free of charge and Licensee shall have no
further rights with respect to the Licensed Product. Licensee shall, at
Licensors’ election, either (i) resell under its own responsibility all
remaining quantities of unsold Licensed Products during a maximum time period of
six (6) months as from termination of this Agreement, at the expiration of which
period, Licensee shall, upon request from Licensors, immediately destroy all
unsold quantities of Licensed Products and provide to Licensors the
corresponding certificate of destruction hereof, or (ii) immediately return any
unsold stock to Licensors or any other third party designated by Licensors
provided said stock is in good saleable condition. All expenses and costs of
such return shall be borne by Licensors unless termination of this Agreement
occurs as a result of Licensee being in breach of the provisions of this
Agreement. If option (ii) is selected by Licensors, Licensors or the third party
designated by Licensors shall repurchase all such returned stock of Licensed
Products at the Licensed Products’ Supply Price referred to in Section 6.5
hereunder provided that they are in good saleable condition and have a remaining
shelf life of no less than six (6) months. Should the Licensed Products not be
in good saleable condition, Licensee shall destroy all such remaining stock
subject to Licensors’ prior written agreement, and provide to Licensors the
corresponding certificate of destruction hereof.

(b) In the event of termination by Licensee pursuant to Section 9.2.1, Licensee
shall be entitled to the following, at the Licensee’s election: (i) return all
unsold Licensed Product and unused Samples to Licensors at Licensors’ expense
and to receive a full refund of the Supply Price paid to Licensors for the
Licensed Product and Samples returned by Licensee, or (ii) continue to sell
Licensed Product according to the terms of this Agreement until all inventory is
sold or for six (6) months, whichever shall occur first.

9.3.2 Licensed Trademark. Except as provided for in Section 9.3.1 (b), Licensee
shall terminate any use of the Licensed Trademark and shall, at SCRAS’s
election, either destroy or return to SCRAS at Licensee’s cost all literature,
labels, or other materials, incorporating or bearing same. Licensee shall
cooperate with SCRAS and execute any and all documents requested by SCRAS for
the purpose of canceling any registered user or other rights with respect to the
Licensed Trademark or, at SCRAS ‘s election, in transferring such rights to
SCRAS or its designee.

9.3.3 Data. Except as provided for in Section 9.3.1(b), Licensee shall cease
using all information and technical and other data provided by BIP relating to
the Licensed Product, and shall, at BIP’s option, return to BIP or destroy all
such data having physical form and all copies thereof, and shall continue to
abide by its obligation of confidentiality set forth in Section 9 below.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

52



--------------------------------------------------------------------------------

9.3.4 Approvals; IP Rights. Except as provided for in Section 9.3.1(b), Licensee
shall promptly assign or otherwise cause to be transferred to BIP, or BIP’s
designee, all Marketing Authorizations or any other government registrations or
approvals in the Territory having to do with the Licensed Product that are in
Licensee’s name and shall make no further use of the same and shall allow BIP to
cross-reference any INDs, BLAs (or their equivalent in the Territory), clinical
data or other submissions filed with any Regulatory Authority in the Territory
and provide BIP with copies of all such documentation. In addition, Licensee
shall (i) provide BIP with a copy of Licensee’s preclinical and clinical data,
assays and associated materials, and protocols and procedures, and any Know-How
Controlled by Licensee, with respect to such Licensed Product(s) (ii) grant a
non-exclusive, sublicensable license to BIP or its designee Affiliate to use,
sell, manufacture, offer for sale, import and export in the Territory such
Licensed Products under any Patent Rights and any Know-How owned or Controlled
by Licensee as of the effective date of the termination, (iii) grant BIP or its
designee Affiliate exclusive rights to use any Licensed Trademarks filed in
connection with Licensed Products, to the extent such Licensed Trademarks are
specific to one or more Licensed Products and are not generally associated with
any other product of Licensee and do not contain an element of Licensee’s trade
name, in each case solely for purposes of using, selling, offering for sale,
importing or exporting such Licensed Products in the Territory.

9.4 Survival of Rights. All of the remedies provided for in Section 9.3 are in
addition to the other rights and remedies available to the Parties on
termination and Section 9.3 is not intended to limit any of those rights or
remedies.

 

10. CONFIDENTIALITY

10.1 All information, whether in oral, written, graphic or electronic form,
disclosed by Licensors or Licensee (“Disclosing Party”) to the other Party
and/or any of such other Party’s subsidiaries, subdivisions, parent companies,
affiliates agents or consultants (“Receiving Party”), and all notes, documents
and materials prepared by or for either Party which reflect, interpret,
evaluate, include or are derived therefrom, shall be deemed to be “Confidential
Information.” In particular, Confidential Information shall include, without
limitation, any trade secret, proprietary information, invention, research and
development work, work-in-process, technology, technique, know-how, design,
specification, program, unpublished data, procedure (including operating
procedures), computer software, data base or programming, idea, sample,
strategy, budget, projection, development, process, formulation, method,
guideline, policy, proposal, contract, test data or data file, or any
engineering, manufacturing, marketing, servicing, financing, pricing, cost,
profit, personnel or salary structure/compensation information relating to the
past, present or future operations, products, services, technology, sales,
suppliers, clients, customers, employees, investigators, investors or business
of Disclosing Party. In addition, “Confidential Information” includes any trade
secrets, data (technical or non-technical) or confidential information relating
to the past, present or future operations, organization, business, projects or
finances of any third party to which Disclosing Party owes a duty of
confidentiality including, without limitation, the mere fact that Disclosing
Party is or may be working with or for any client.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

53



--------------------------------------------------------------------------------

10.2 Subject to the right for SCRAS and BIP to share confidential information as
between themselves, Receiving Party shall not use or disclose such Confidential
Information to others (except its employees, Affiliates and sub-licensees who
reasonably require same for the purposes hereof and who are bound to it by a
like obligation as to confidentiality except as required by law) without the
express written permission of Disclosing Party, except for Confidential
Information that (i) can be demonstrated by written records to be known to
Receiving Party from a source other than Disclosing Party at the time of
receipt; or (ii) was subsequently otherwise legally acquired by Receiving Party
from a third party having an independent right to disclose the information; or
(iii) is now or later becomes publicly known without breach of this Agreement by
Receiving Party or any Party that received such Confidential Information from
Receiving Party.

10.3 Legal Requirements. Either Party may disclose the other Party’s
Confidential Information to the extent such disclosure is required by law,
regulations (including without limitation the rules and regulations promulgated
by the SEC) and valid court orders, provided that such Party gives the other
Party reasonable notice of such disclosure and uses reasonable efforts to obtain
confidential treatment or a protective order for such information.

10.4 Other Permitted Disclosure. Except as otherwise expressly provided herein,
to the extent reasonably necessary to carry on the activities contemplated in
this Agreement, each Party shall be permitted to (a) disclose or grant use of
Confidential Information received under this Agreement to any of its permitted
sublicensees, agents, consultants, clinical investigators, collaborators or
contractors, under confidentiality and non-use obligations at least as stringent
as those set forth in this Article 10; (b) disclose Confidential Information
received under this Agreement to actual or potential professional investors,
acquirers, merger or other business partners or retained professional advisors
(e.g. attorneys, accountants and investment bankers), under confidentiality and
non-use obligations at least as stringent as those set forth in this Article 10;
and (c) to a Regulatory Authority to the extent necessary for obtaining
Marketing Authorization for a Licensed Product.

10.5 Publications. In the event either Party wishes to publish or orally deliver
a scientific article or speech relating to the Development of a Licensed
Product, such Party shall submit to the other Party a draft of each such
proposed oral disclosure or written publication at least thirty (30) days prior
to the anticipated oral disclosure or the submission of the written publication.
The other Party shall review each such proposed oral disclosure or written
publication in order to avoid the unauthorized disclosure of such Party’s
Confidential Information and to preserve the patentability of inventions arising
from this Agreement. As soon as reasonably possible, but in no event more than
thirty (30) days after receipt of an advance copy of a publishing Party’s
proposed oral disclosure or written publication, the reviewing Party shall
inform the publishing Party if the proposed oral disclosure or written
publication contains any of the reviewing Party’s Confidential Information or
could be expected to have a material adverse effect on any Patent Rights of the
reviewing Party. If so requested by the reviewing Party, the publishing Party
shall amend any proposed oral disclosure or written publication to the

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

54



--------------------------------------------------------------------------------

extent necessary to protect the Confidential Information of the reviewing Party
of which the publishing Party is made aware by the reviewing Party and, if so
requested by the reviewing Party, shall delay such proposed oral disclosure or
written publication for a reasonable period of time to permit the timely
preparation of a patent application by the reviewing Party.

10.6 Press Release. In general, and except where required by law or regulation,
no public announcement or other disclosure by the Parties concerning the
existence of or terms of this Agreement shall be made, either directly or
indirectly, by either Party to this Agreement, without first obtaining the
written approval of the other Party and agreement upon the nature and text of
such announcement or disclosure, such consent not to be unreasonably withheld.
The Parties shall make a joint public announcement in English of the execution
of this Agreement in such form separately agreed upon between the Parties on or
after the Effective Date. Licensors shall be permitted to make a public
announcement in French or such other language as they desire of the execution of
this Agreement similar to the English press release. After the initial press
release concerning this Agreement, if either Party desires to make an additional
press release concerning any additional material terms of this Agreement, it
shall inform the other Party in reasonably sufficient time prior to public
release, and shall provide the other Party with a written copy thereof for
review. A Party commenting on such a proposed press release shall provide its
comments, if any, within three (3) business days after receiving the press
release for review. Each Party agrees that it shall cooperate fully with the
other with respect to all disclosures regarding this Agreement to any stock
market, governmental or regulatory agencies, including requests for confidential
treatment of proprietary information of either Party included in any such
disclosure. Where required by law or by the regulations of the applicable
securities exchange upon which such Party may be listed, each Party shall have
the right to make a press release announcing the achievement of each milestone
under this Agreement as it is achieved, and the achievements of Regulatory
Approvals in the Territory as they occur, subject only to the review procedure
set forth in the preceding sentence. Neither Party shall be required to seek the
permission of the other Party to repeat any information regarding the terms of
this Agreement that has already been publicly disclosed by such Party, or by the
other Party, in accordance with this Section 10.6.

 

11. REPRESENTATIONS AND WARRANTIES

11.1 Representations and Warranties of SCRAS. SCRAS makes the following
covenants, representations and warranties to Licensee, as of the Execution Date,
and does so in full understanding and acknowledgement that Licensee is relying
on the said representations and warranties in concluding the present Agreement:

11.1.1 Status. SCRAS is a corporation organized and existing under the laws of
France. No action has been taken by the directors, officers or shareholders of
SCRAS to dissolve SCRAS. SCRAS has the corporate power and authority to enter
into the present Agreement and to perform all its obligations hereunder.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

55



--------------------------------------------------------------------------------

11.1.2 All Necessary Proceedings. SCRAS has taken all necessary corporate
actions and proceedings to enable it to enter into the present Agreement.

11.1.3 No Other Agreements for the Licensed Product. SCRAS has not made any
written or oral agreement or undertaking with any third party regarding the
rights to sell the Licensed Product in the Territory.

11.1.4 No Violation and Consent. SCRAS warrants that the execution, delivery and
performance of this Agreement by it (a) does not and will not violate or
conflict with any provision of law or any provision of its articles of
incorporation or by-laws; and (b) does not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default, cause the acceleration of performance, or require any consent under,
or result in the creation of any lien, charge or encumbrance upon any of its
property or assets pursuant to any material instrument or agreement to which it
is a Party or by which it or its properties may be bound or affected.

11.1.5 Non-infringement. SCRAS represents and warrants to the best of its
knowledge, as of the Execution Date, (i) that there are no outstanding claims or
allegations that the Licensed Product and/or the Licensed Trademark infringe
upon any rights of a third party in the Territory and (b) that the Licensed
Product and the Licensed Trademark do not infringe upon any rights of a third
party in the Territory.

11.1.6 Tulane License. SCRAS represents and warrants that as of the Execution
Date, the license agreement between SCRAS’ Affiliate “Biomeasure” and Tulane
University of New Orleans (Louisiana), dated June 21, 1990, with respect to
somatostatin octapeptide (“Tulane License”) is in full force and in effect in
accordance with its terms, (ii) Licensors or its Affiliates are not in default
or breach in any material respect of the Tulane License, (iii) to Licensors’
knowledge, there is no cause for early termination of the Tulane License, and
(iv) the terms under this Agreement are not in conflict with the terms in the
Tulane License. Licensors shall and shall cause their Affiliates to (i) comply
with and observe in all material respects its obligations under the Tulane
License and (ii) not terminate or otherwise modify any terms or conditions of
the Tulane License in any manner that would materially adversely affect
Licensee’s rights under this Agreement without the prior written consent of
Licensee.

11.2 Representations and Warranties of BIP. BIP makes the following covenants,
representations and warranties to Licensee, as of the Execution Date, and does
so in full understanding and acknowledgement that Licensee is relying on the
said representations and warranties in concluding the present Agreement:

11.2.1 Status. BIP is a corporation organized and existing under the laws of
France. No action has been taken by the directors, officers or shareholders of
BIP to dissolve BIP. BIP has the corporate power and authority to enter into the
present Agreement and to perform all its obligations hereunder.

11.2.2 All Necessary Proceedings. BIP has taken all necessary corporate actions
and proceedings to enable it to enter into the present Agreement.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

56



--------------------------------------------------------------------------------

11.2.3 No Other Agreements for the Licensed Product. BIP has not made any
written or oral agreement or undertaking with any third party regarding the
rights to sell the Licensed Product in the Territory.

11.2.4 No Violation and Consent. BIP warrants that the execution, delivery and
performance of this Agreement by it (a) does not and will not violate or
conflict with any provision of law or any provision of its articles of
incorporation or by-laws; and (b) does not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default, cause the acceleration of performance, or require any consent under,
or result in the creation of any lien, charge or encumbrance upon any of its
property or assets pursuant to any material instrument or agreement to which it
is a Party or by which it or its properties may be bound or affected.

11.2.5 Non-infringement. BIP represents and warrants to the best of its
knowledge, as of the Execution Date, (i) that there are no outstanding claims or
allegations that the Licensed Product infringes upon any rights of a third party
in the Territory and (b) that the Licensed Product does not infringe upon any
rights of a third party in the Territory.

11.3 Representations and Warranties of Licensee. Licensee makes the following
covenants, representations and warranties to Licensors, as of the Execution
Date, and does so in full understanding and acknowledgement that Licensors are
relying on the said representations and warranties in entering into the present
Agreement:

11.3.1 Status. Licensee is a corporation organized and existing under the laws
of State of Delaware, United States of America. No action has been taken by the
directors, officers or shareholders of Licensee to dissolve Licensee. Licensee
has the corporate power and authority to enter into the present Agreement and to
perform all its obligations hereunder.

11.3.2 All Necessary Proceedings. Licensee has taken all necessary corporate
actions and proceedings to enable it to enter into the present Agreement.

11.3.3 No Violation. Licensee warrants that the execution, delivery and
performance of this Agreement by it (a) does not and will not violate or
conflict with any provision of law or any provision of its articles of
incorporation or by-laws; and (b) does not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default, cause the acceleration of performance, or require any consent under,
or result in the creation of any lien, charge or encumbrance upon any of its
property or assets pursuant to any material instrument or agreement to which it
is a Party or by which it or its properties may be bound or affected.

11.4 THE WARRANTIES SET OUT ABOVE AND IN SECTIONS 2.4.2 AND 6.15.1 ARE THE ONLY
WARRANTIES GIVEN BY EITHER PARTY AND ARE MADE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED. THERE IS NO OTHER CONDITION OR WARRANTY RELATING TO PRODUCT
MERCHANTABILITY OR FIT FOR ANY PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY
EXCLUDED AND DISCLAIMED.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

57



--------------------------------------------------------------------------------

12. INDEMNIFICATION

12.1 Indemnity. For purposes of this Section, “Licensee Indemnified Parties”
refers to Licensee, its Affiliates and the officers, directors, employees,
shareholders, agents and successors and assigns of Licensee and its Affiliates,
and “Licensors Indemnified Parties” refers to Licensors, their Affiliates and
officers, directors, employees, shareholders, agents and successors and assigns
of Licensors and their Affiliates.

12.1.1 Indemnification by Licensors. Licensors shall jointly and severally
defend, indemnify and hold harmless to the fullest extent permitted by law the
Licensee Indemnified Parties and each of them, from and against any and all
losses, claims, liabilities, demands, actions, proceedings, judgments of any and
all types, including, without limitation, reasonable fees of attorneys,
accountants and other experts (collectively, “Losses”), incurred by Licensee
Indemnified Parties insofar as they arise out of or are alleged or claimed to
arise out of (i) any activities conducted by Licensors in relation with (i) the
Licensed Product including development and commercialization activities;
(ii) Licensors’ enforcement of Licensed Patent Rights in any action against a
third party that is joined by Licensee in compliance with Section 8.2.2; and
(ii) any material breach by Licensors of their obligations under this Agreement,
provided, however, that: (a) Licensors shall not be obligated under this
Section 12.1.1 to the extent that the Losses resulted from the negligence or
willful misconduct of Licensee, Licensee’s Affiliates, Sub-licensees or
Contractors; and (b) Licensee shall have the right to participate in the defense
of any such claim, complaint, suit, proceeding or cause of action referred to in
this Section 12.1.1 utilizing attorneys of its choice, at its own expense,
provided, however, that Licensors shall have full authority and control to
handle any such claim, complaint, suit, proceeding or cause of action, including
any settlement or other disposition thereof, for which Licensee seeks
indemnification under this Section 12.1.1.

12.1.2 Indemnification by Licensee. Licensee shall defend, indemnify and hold
harmless the Licensors Indemnified Parties and each of them to the fullest
extent permitted by law from and against any and all Losses incurred by
Licensors Indemnified Parties insofar as they arise out of or are alleged or
claimed to arise out of (i) any activities conducted by Licensee in connection
with the Licensed Product, including development and commercialization
activities; and (ii) any material breach by Licensee of its obligations under
this Agreement; provided, however, that; (a) Licensee shall not be obligated
under this Section 12.1.2 to the extent that the Losses resulted from the
negligence or willful misconduct of Licensors or Licensors’ Affiliates or
contractors; and (b) Licensors shall have the right to participate in the
defense of any such claim, complaint, suit, proceeding or cause of action
referred to in this Section 12.1.2 utilizing attorneys of its choice, at its own
expense, provided, however, that Licensee shall have full authority and control
to handle any such claim, complaint, suit, proceeding or cause of action,
including any settlement or other disposition thereof, for which Licensors seek
indemnification under this Section 12.1.2.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

58



--------------------------------------------------------------------------------

12.1.3 Notwithstanding the provisions of Sections 12.1.1 and 12.1.2, Licensee
and Licensors agree and understand that, in the event of a claim, complaint,
suit, proceeding or cause of action brought against one Party containing
allegations of liability based on activities for which such Party was
responsible, such Party shall control and bear financial responsibility for its
own defense; unless the other Party agrees to control and bear financial
responsibility of such defense.

12.2 Settlement of Indemnified Claims. The indemnifying Party under
Section 12.1.1 or 12.1.2, as applicable (the “Indemnifying Party”), shall have
the sole authority to settle any claim against the other Party (the “Indemnified
Party”) pursuant to Sections 12.1.1 or 12.1.2 (the “Indemnified Claim”) without
the consent of the other Party, provided, however, that an Indemnifying Party
shall not, without the written consent of the other Party, as part of any
settlement or compromise (i) admit to liability on the part of the other Party;
(ii) agree to an injunction against the other Party; or (iii) settle any matter
in a manner that separately apportions fault to the other Party.

12.3 Indemnification Procedure. Each Party shall promptly notify the other
Parties in writing of any claim, suit, proceeding, demand or assessment it
believes is an Indemnified Claim. Concurrent with the provision of notice
pursuant to this Section 12.3, the Indemnified Party shall provide to the other
Parties copies of any complaint, summons, praecipe, subpoena or other court
filings related to such claim. Failure to provide prompt notice shall not
relieve any Party of the duty to defend or indemnify unless such failure
materially prejudices the defense of any matter.

Should the Indemnifying Party dispute that any claim or portion of a claim
(“Disputed Claim”) of which it receives notice pursuant to this Section 12.3, is
an Indemnified Claim, it shall so notify the Indemnified Party providing written
notice in sufficient time to permit such Indemnified Party to retain counsel and
timely appear, answer and/or move in any such action. In such event, such
Indemnified Party shall defend against such claim until the dispute regarding
whether such claim is an Indemnified Claim has been resolved; provided, however,
that an Indemnified Party shall not settle any claim which it contends is an
Indemnified Claim without providing the Indemnifying Party ten (10) working
days’ notice prior to any such settlement and an opportunity to assume the
defense and indemnification of such claim pursuant to this Agreement. If it is
determined that a Disputed Claim is subject to indemnification, in whole or in
part, the Indemnifying Party will reimburse the reasonable costs and expenses,
including attorneys’ fees, of the Indemnified Party.

12.4 Insurance. Licensors and Licensee shall maintain, during the term of this
Agreement, Commercial General Liability Insurance, (including Products
Liability, Contractual Liability, Bodily Injury, Property Damage and Personal
Injury) to cover its indemnification obligations under this Article 12. During
the term of this Agreement, each Party shall not permit such insurance to be
reduced, expired or canceled without reasonable prior written notice to the
other Party. Upon request, each Party shall provide

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

59



--------------------------------------------------------------------------------

certificates of insurance to the other Party evidencing the coverage specified
herein. Except as expressly stated herein, a Party’s liability to the other is
in no way limited to the extent of the Party’s insurance coverage. In the event
of duplicate coverage, the insurance policy of the Party whose fault causes the
need for reimbursement under an insurance policy shall be primary and the other
Party’s excess and non-contributing.

12.5 Limitation of Liability. EXCEPT FOR ANY WILLFUL BREACH BY EITHER PARTY OF
ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS UNDER SECTIONS 11.1,
11.2 AND 11.3, OR FOR DAMAGES ACTUALLY PAID BY A PARTY TO A THIRD PARTY PURSUANT
TO A THIRD-PARTY CLAIM, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR
ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS,
BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES
IN CONNECTION WITH THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

13. FORCE MAJEURE

No Party shall be liable for any delay or default in such Party’s performance
hereunder if such default or delay is caused by events beyond such Party’s
control including, but not limited to, acts of God, war or insurrection, civil
unrest, disease or calamity affecting the raw materials or equipment used in the
production of Licensed Product, earthquake, fire, flood or storm, labor
disturbances or epidemic. An event of Force Majeure shall have no effect on
Licensee’s obligation to pay for Licensed Product already delivered as required
by this Agreement.

In the event that a Party is forced to rely on this Section due to an event of
Force Majeure, the Parties agree that, after the event of Force Majeure has
ended, they will meet to discuss any issues with the Agreement resulting from
the Force Majeure and that the Parties will negotiate in good faith to resolve
any such issues. Should an event of Force Majeure continue for more than six
(6) months, the Party not relying on this Section shall have the right to
terminate this Agreement by giving thirty (30) days written notice to the other
Party of its intent to terminate.

 

14. SUCCESSORS IN INTEREST

14.1 No Party may assign this Agreement or any rights hereunder or delegate the
performance of any duties hereunder without the prior written approval of the
other Parties, which approval shall not be unreasonably delayed or withheld;
provided, however, that without such consent a Party may assign this Agreement
to an Affiliate or in connection with the transfer or sale of all or
substantially all of its assets, stock or business, or its merger, consolidation
or combination with or into another entity or acquisition of another entity.
Subject to the foregoing, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
permitted assignees.

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

60



--------------------------------------------------------------------------------

14.2 Notwithstanding Section 14.1, in the event (i) that this Agreement is
transferred or sold to, in connection with the transfer or sale of all or
substantially all of Licensee’s assets, stock or business, a third party or
(ii) that Licensee is acquired by, or merges with and into, a third party,
Licensors shall have the right to terminate this Agreement as provided herein.
Where such acquisition or change of control transaction is with a Competing
Entity (as defined below), Licensors shall have three (3) months following the
announcement of such transaction to give written notice to Licensee of its
intent to terminate the Agreement, such termination to be effective sixty
(60) days after receipt of notice of termination, and the provisions of
Section 9.3 shall apply and Licensors shall owe no compensation to Licensee as a
result of such termination. Where such acquisition or change of control
transaction is not with a Competing Entity, Licensors shall have three
(3) months following the announcement of such transaction to give written notice
to Licensee of its intent to terminate the Agreement, such termination to be
effective sixty (60) days after receipt of notice of termination, provided that
such termination is subject to the payment by Licensors of the fair market value
of the Licensed Products to be reverted to Licensors in such instance, as agreed
in writing between the Parties within such sixty (60) days period. The Parties
shall exchange their proposals regarding such valuation in writing and in the
event the Parties do not agree on such fair market value within the first
forty-five (45) days of such sixty (60) day period, the matter shall be referred
to the final decision of three (3) experts of international reputation in the
field of accounting or merchant banking with expertise in the pharmaceutical
industry, one being appointed by Licensee within fifteen (15) days following
failure of the parties to agree, one by Licensors within fifteen (15) days
following failure of the parties to agree and one by the two first experts
within fifteen (15) days following their appointment. In the event one Party
fails to appoint an expert, the other Party may appoint such expert. Once
appointed, the experts shall provide the Parties with their decision within one
(1) month from the date of the appointment of the third expert and this decision
shall be final and binding upon the Parties. The expert decision shall be one or
the other of the latter of the written proposals exchanged by each Party with a
view to agree on such fair market value. Licensors shall make such payment to
Licensee, as agreed by the Parties or as decided by the experts, within fifteen
(15) days following such agreement or decision. The decision of the expert shall
also allocate the cost for this resolution by the panel of experts among the
Parties in a proportion the experts deem reasonable. For the purpose of this
Section 14.1 “Competing Entity shall mean a company that, at the time of change
of control, markets one or more pharmaceutical products in the Field and in the
U.S. and/or E.U. which are material competitors to any of the pharmaceutical
products (including but not limited to the Licensed Product) marketed by
Licensors in such territories.

 

15. DISPUTE RESOLUTION

Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach or termination thereof, shall be settled as follows:

15.1 Reference to Executives. In the event of a significant controversy, claim,
or dispute arising out of or relating to this Agreement or any significant
breach

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

61



--------------------------------------------------------------------------------

thereof (hereinafter collectively referred to as a “Dispute”), the Parties agree
that the Dispute shall be described in writing by one or all of the Parties and
copies of the description shall be sent to the General Counsel of Licensee and
to the General Counsel of SCRAS. These executives will then have fifteen
(15) days from receipt of such Dispute description to attempt in good faith to
resolve the Dispute. In the event that the Dispute is not resolved within this
fifteen (15) day time period, then either Party can proceed to arbitration of
the Dispute, as described in Section 15.2.

15.2 Arbitration. Only in the event that a Dispute is not resolved through
reference to executives, as provided above, may the Parties submit the Dispute
to arbitration under the Rules of Arbitration of the International Chamber of
Commerce. The Arbitral Tribunal shall consist of three (3) arbitrators. The
place of arbitration shall be New York, New York and the arbitration proceedings
shall be held in English. The award shall be final and judgment upon such an
award may be entered in any competent court or application may be made to any
competent court for juridical acceptance of such an award and order of
enforcement.

15.3 Governing Law. In the event that a Dispute is not resolved though
mediation, as provided above, the laws of France shall apply to any arbitration
or litigation initiated under this Agreement (regardless of its or any other
jurisdiction’s choice of law principles).

15.4 Restraining Order. The dispute resolution procedures set forth herein shall
not limit a court from granting a temporary restraining order or a preliminary
injunction in order to preserve the status quo of the Parties pending
arbitration or to protect a Party’s trademark or confidential or proprietary
information. Further, the arbitrator shall have power to enter such orders by
way of interim award, and such orders shall be enforceable in court.

 

16. NOTICE

Any notice required or permitted to be given hereunder shall be deemed
sufficient if sent by facsimile letter or overnight courier, or delivered by
hand to Licensors or Licensee at the respective addresses set forth below or at
such other address as either Party hereto may designate. If sent by facsimile
letter, notice shall be deemed given when the transmission is completed if the
sender has a confirmed transmission report. If a confirmed transmission report
does not exist, then the notice will be deemed given when the notice is actually
received by the person to whom it is sent. If delivered by overnight courier,
notice shall be deemed given when it has been signed for. If delivered by hand,
notice shall be deemed given when received.

All notices to Licensors shall be addressed as follows:

SCRAS

42 rue du Docteur BlancheF

75016 Paris

France

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

62



--------------------------------------------------------------------------------

Attention: President

with a copy to:

SCRAS c/o Ipsen

24 rue Erlanger, F

75016 Paris

France

Attention: General Counsel

All notices to Licensee shall be addressed as follows:

Tercica, Inc.

2000 Sierra Point Parkway, Suite 400

Brisbane, California 94005 USA

Attention: General Counsel

with a copy, which shall not serve as notice, to:

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto

California 94306

USA

Attention: Barbara A. Kosacz, Esq.

 

17. SURVIVAL

17.1 The provisions of Section 2.4.2 (but only with respect to the first
sentence of 2.4.2 as it pertains to warranty), the last paragraph of Section 5.7
(promotional materials), Section 6.15.1 (but only insofar as it pertains to a
warranty) and Section 8.3 (Joint IP Rights), Section 9.1.2 (Term; expiration),
Section 9.3 (Resulting Obligations), Section 9.4 (Survival of Rights), Article
10 (Confidentiality), Article 11 (Representations and Warranties), Article 12
(Indemnification), Article 15 (Dispute Resolution) and this Article 17 shall
survive expiration or termination of this Agreement.

17.2 Without prejudice to the above:

(a) any amounts payable by a Party under this Agreement prior to termination or
expiration of the Agreement shall survive such termination or expiration; and

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

63



--------------------------------------------------------------------------------

(b) in relation only to any outstanding sales at the date of expiration or
termination that have not yet been accounted for, Section 5.6 (Sales Reports and
Records) shall survive termination or expiration of this Agreement.

(c) in relation only to ongoing sales for a six month period following
termination pursuant to Section 9.3.1(a), Section 6.11 (Regulatory Compliance)
and Section 8.1.1 (Licensed Trade Mark) shall survive termination of this
Agreement for the six month period only.

 

18. ADDITIONAL TERMS

18.1 Entire Agreement. This Agreement, together with the Schedules attached
hereto, constitutes the entire understanding between the Parties with respect to
the Licensed Product, and supersedes and replaces all previous negotiations,
understandings, representations, writings, and contract provisions and rights
relating to the subject matter hereof. The Parties agree that all supply and
distribution of the Licensed Product hereunder shall be subject to and governed
by the terms and provisions set forth herein, and none of the terms and
conditions contained on any purchase or order form, invoice, or other writing,
shall change the provisions of this Agreement unless it is signed and delivered
by all Parties and it clearly indicates that the Parties intend to vary the
terms hereof.

18.2 Amendments; No Waiver. No provision of this Agreement may be amended,
revoked or waived except by writing signed and delivered by an authorized
officer of each Party. Any waiver on the part of either Party of any breach or
any right or interest hereunder shall not imply the waiver of any subsequent
breach or waiver of any other right or interest.

18.3 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, each of which shall remain in full force and effect.

18.4 Headings. The descriptive headings are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning of or
interpretation of this Agreement.

18.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

Signature Page to Follow

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives on the dates set forth below
to be effective as of the Effective Date.

 

Tercica, Inc.     Beaufour Ipsen Pharma By:   /s/ John A. Scarlett, M.D.     By:
  /s/ Claire Giraut Date:       Date:        SCRAS     By:   /s/ Claire Giraut  
    Date:  

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

65



--------------------------------------------------------------------------------

Schedule 1

Licensed Patent Rights

(Section 1.41)

[*]

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1



--------------------------------------------------------------------------------

Schedule 2

Specification for Initial Product

(Sections 1.32 and 1.74)

[*]

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule 3

Licensed Trade Marks

(Section 1.43)

 

Trademark

   Filing type    Current
Status    Filing date    Filing number    Registration
date    Registration
number    Owner    Classes AUTOGEL    National filing    Pending    13/JUL/1998
   884208          S.C.R.A.S.    03,05 SOMATULINE    National filing   
Registered    29/MAY/1997    846541    19/OCT/1999    518212    S.C.R.A.S.    05
AUTOGEL    National filing    Registered    17/JUL/1998    339654    30/NOV/1998
   594892    S.C.R.A.S.    03 AUTOGEL    National filing    Registered   
14/JUL/1998    339655    30/NOV/1998    594893    S.C.R.A.S.    05 SOMATULINE   
National filing    Registered    06/MAR/1997    289067    31/MAR/1997    545.682
   S.C.R.A.S.    05 AUTOGEL    National filing    Registered    10/JUL/1998   
75/516619    18/APR/2000    2342439    S.C.R.A.S.    03,05 SOMATULINE   
National filing    Registered    03/JUN/1994    74/532825    19/OCT/1999   
2286865    S.C.R.A.S.    05 SOMATULINE    National filing    Registered   
31/AUG/1999    75/789007    01/JAN/2002    2524021    S.C.R.A.S.    05
SOMATULINE    National filing       11/DEC/2003    78/339481          S.C.R.A.S.
   05

AUTOGEL

      Pending                  

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule 4

Target Label

(Section 1.78)

[*]

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule 5

[Intentionally Left Blank]

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule 6

Guidelines for Initial Development Plan

(Section 4.3.1)

1. Study 727 with Pegvisamant

2. US – NET

 

[*]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Schedule 7

Monthly Sales Report Template

(Section 5.6.1)

 

Countries

  

This Year

  

LastYear

  

Current
Month

       

Year to date

       

Current
Month

       

Year to date

       

Volume (units
sold)

  

Value (in
USD)

  

Volume (units
sold)

  

Value (in USD)

  

Volume
(units sold)

  

Value (in
USD)

  

Volume
(units sold)

  

Value (in
USD)

Country A

                       

Country B

                       

Country C

                       

Country D

                       

.....

                                                                                
                                      

.....

                       

Total for Territory

                       

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Schedule 8

Supply Price

(Section 6.5)

Somatuline Autogel 60 : [*] Euros

Somatuline Autogel 90 : [*] Euros

Somatuline Autogel 120 : [*] Euros

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Schedule 9

Minimum Quantities per order for Licensed Product

(Section 6.6)

Somatuline Autogel 60 mg : [*] units

Somatuline Autogel 90 mg : [*] units

Somatuline Autogel 120 mg : [*] units

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Schedule 10

Form of the 18 Month Rolling Order Forecast

(Section 6.7.1)

 

Country

  

Product
Name

  

SKU
Number

  

Monthly Sales Forecast over 18 months

        

Month
1

  

Month
2

  

Month
3

  

Month
4

  

Month
5

  

Month
6

  

Month
7

  

Month
8

  

Month
9

  

Month
10

  

Month
11

  

Month
12

  

Month
13

  

Month
14

  

Month
15

  

Month
16

  

Month
17

  

Month
18

                                                           

+ Once per year : Annual Forecast over a 4 year horizon

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Schedule 11

Licensors On-going Development

(Section 1.50)

[*]

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Schedule 12

JSC – Initial Representatives

(Section 3.1.1)

From Tercica:

[*]

From Ipsen:

[*]

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Schedule 13

Joint Patent Committee Members

(Section 8.3)

From Tercica:

[*]

From Ipsen:

[*]

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.